              Case 17-11375-BLS              Doc 4174        Filed 08/18/20         Page 1 of 32




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 : Chapter 11
                                                      :
TK HOLDINGS INC., et al.,                             : Case No. 17- 11375 (BLS)
                                                      :
                  Debtors. 1                          : (Jointly Administered)
                                                      :
------------------------------------------------------x

                                       AFFIDAVIT OF SERVICE

        I, Nathan Chien, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On August 10, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Hearing Service List
attached hereto as Exhibit A; and via overnight mail on the Notice Parties Service. List attached
hereto as Exhibit B:

     •   Notice of Agenda of Matters Scheduled for Hearing on August 12, 2020 at 9:30 a.m.
         (ET) Before the Honorable Brendan L. Shannon [Docket No. 4168]

        On August 10, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Core/2002 Service List
attached hereto as Exhibit C; and by the method set forth on the Claimants Service List attached
hereto as Exhibit D:

     •   The Reorganized TK Holdings Trust's Twenty-First Omnibus Objection to Claims -
         Substantive [Docket No. 4171]




 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, as applicable, are: Takata Americas (9766); TK Finance, LLC (2753); TK China, LLC (1312); TK
 Holdings Inc. (3416); Takata Protection Systems Inc. (3881); Interiors in Flight Inc. (4046); TK Mexico Inc. (8331);
 TK Mexico LLC (9029); TK Holdings de Mexico S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de
 C.V. (N/A); Takata de Mexico, S.A. de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A) (collectively, the
 “TKH Debtors” for the period prior to the Effective Date and the “Reorganized TKH Debtors” for the period from
 and after the Effective Date). Except as otherwise set forth herein, the TKH Debtors’ international affiliates and
 subsidiaries were not debtors in the chapter 11 cases. The location of the Debtors’ corporate headquarters is 2500
 Takata Drive, Auburns Hills, Michigan 48326.
            Case 17-11375-BLS       Doc 4174      Filed 08/18/20   Page 2 of 32




Dated: August 15, 2020
                                                            /s/ Nathan Chien
                                                            Nathan Chien
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on August 15, 2020, by Nathan Chien, proved to
me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                              2                                     SRF 44965
Case 17-11375-BLS   Doc 4174   Filed 08/18/20   Page 3 of 32




                       Exhibit A
                                                                       Case 17-11375-BLS                       Doc 4174                    Filed 08/18/20             Page 4 of 32
                                                                                                                            Exhibit A
                                                                                                                        Hearing Service List
                                                                                                                     Served as set forth below



                             DESCRIPTION                                             NAME                                              ADDRESS                            FAX                     EMAIL               METHOD OF SERVICE
                                                                                                            Attn: Debra A. Riley, Esq.
                                                                                                            600 West Broadway
                                                               Allen Matkins Leck Gamble Mallory & Natsis   27th Floor
Counsel to O&S California, Inc.                                LLP                                          San Diego CA 92101-0903                                             driley@allenmatkins.com             Email
                                                                                                            Attn: William P. Bowden, Esq., Katharina Earle, Esq.
                                                                                                            500 Delaware Avenue, 8th Floor
Legal Representative for Future Personal Injury Claimants, ( the                                            P.O. Box 1150                                                       WBowden@ashbygeddes.com
"Future Claimants' Representative")                              Ashby & Geddes, PA                         Wilmington DE 19899-1150                                            kearle@ashbygeddes.com              Email
                                                                                                            Attn: James W. Grudus
                                                                                                            One AT&T Way
                                                                                                            Room 3A115
Counsel to AT&T Services, Inc. and its affiliates              AT&T Services, Inc.                          Bedminster NJ 07921                                                 jg5786@att.com                      Email
                                                                                                            Attn: Lars H. Fuller
                                                                                                            1801 California Street
                                                                                                            Suite 4400
Counsel to Patterson-UTI Energy, Inc.                          Baker & Hostetler LLP                        Denver CO 80202                                                     lfuller@bakerlaw.com                Email
                                                                                                            Attn: Debra A. Dandeneau, Esq., Peter S. Goodman, Esq.
                                                                                                            452 Fifth Avenue                                                    Debra.Dandeneau@bakermckenzie.com
Co-Counsel to the Japanese Debtors                             Baker & McKenzie, LLP                        New York NY 10018                                                   Peter.Goodman@bakermckenzie.com     Email
                                                                                                            Attn: Eric R. Goodman, Esq.
                                                                                                            Key Tower, 127 Public Square
Consenting OEM, Counsel to Volvo, Volvo Group North America                                                 Suite 2000
LLC and Mack Trucks, Inc.                                   Baker Hostetler, LLP                            Cleveland OH 44114-1214                                             egoodman@bakerlaw.com               Email
                                                                                                            Attn: Jennifer R. Hoover, Kevin M. Capuzzi & Matthew D.
                                                                                                            Beebe
                                                                                                            222 Delaware Avenue                                                 jhoover@beneschlaw.com
Counsel to LMC Industries, LLC, Joyson Safety Systems                                                       Suite 801                                                           kcapuzzi@beneschlaw.com
Acquisition, LLC                                               Benesch, Friedlander, Coplan & Aronoff LLP   Wilmington DE 19801                                                 mbeebe@beneschlaw.com               Email
                                                                                                            Attn: Lawrence M. Schwab, Esq., Kenneth T. Law, Esq.
                                                                                                            633 Menlo Avenue
                                                               Bialson, Bergen & Schwab, a Professional     Suite 100
Counsel to Creditor United Parcel Service, Inc.                Corporation                                  Menlo Park CA 94025                                                 Klaw@bbslaw.com                     Email
Attorneys for Eric D. Green, as Special Master of the
Takata Corporation Criminal Restitution Funds, Eric D. Green, in
his capacity as trustee of the PSAN PI/WD Trust d/b/a the                                                   Attn: Stanley B. Tarr
Takata Airbag Tort Compensation Trust Fund (the “PSAN PI/WD                                                 1201 N. Market Street
Trustee”) and Eric D. Green, in his capacity as OEM Claims                                                  Suite 800
Administrator                                                    Blank Rome LLP                             Wilmington DE 19801                                                 tarr@blankrome.com                  Email
                                                                                                            Attn: Seann Tzouvelekas, Associate General Counsel
                                                                                                            1400 Highway 101 South
Consenting OEM                                                 BMW Manufacturing Co., LLC                   Greer SC 29605                                                      seann.tzouvelekas@bmwmc.com         Email
                                                                                                            Attn: Robert J. Diehl, Jr., Marc M. Bakst
                                                                                                            6th Floor at Ford Field
                                                                                                            1901 St. Antoine Street                                             rdiehl@bodmanlaw.com
Counsel to Comerica Bank                                       Bodman PLC                                   Detroit MI 48226                                                    mbakst@bodmanlaw.com                Email
                                                                                                            Attn: Matthew E. Wilkins
Counsel for Dura Automotive Systems Inc. and Global                                                         401 S. Old Woodward Avenue
Automotive Systems (Mex) Metal Systems of Mexico, LLC and                                                   Suite 400
Delphi Automotive Systems, LLC                                 Brooks Wilkins Sharkey & Turco, PLLC         Birmingham MI 48009                                                 wilkins@bwst-law.com                Email




            In re: TK Holdings Inc., et al.
            Case No. 17-11375 (BLS)                                                                                         Page 1 of 12
                                                                       Case 17-11375-BLS                            Doc 4174                    Filed 08/18/20               Page 5 of 32
                                                                                                                                 Exhibit A
                                                                                                                             Hearing Service List
                                                                                                                          Served as set forth below



                            DESCRIPTION                                              NAME                                                  ADDRESS                               FAX                       EMAIL           METHOD OF SERVICE
Attorneys for Eric D. Green, as Special Master of the
Takata Corporation Criminal Restitution Funds, Eric D. Green, in
his capacity as trusteeTrustee of the PSAN PI/WD Trust d/b/a
the Takata Airbag Tort Compensation Trust Fund (the “PSAN                                                       Attn: David J. Molton, Esq., Uchechi A. Egeonuigwe, Esq.
PI/WD Trustee”) and Eric D. Green, in his capacity as OEM                                                       7 Times Square                                                         dmolton@brownrudnick.com
Claims Adminstrator                                              Brown Rudnick LLP                              New York NY 10036                                                      uegeonuigwe@brownrudnick.com      Email
                                                                                                                Attn: Michael R. Caruso, Esq.
Counsel to Toyota Industries Commercial Finance, Inc. (f/k/a                                                    One Boland Drive
Toyota Motor Credit Corporation)                               Chiesa Shahinian & Giantomasi, PC                West Orange NJ 07052                                                   mcaruso@csglaw.com                Email
                                                                                                                Attn: Eric B. Biehl
                                                                                                                114 Third Street South
                                                                                                                P. O. Box 1645
Attorneys for Creditor James E. Artel                          Church, Harris, Johnson & Williams, P.C.         Great Falls MT 59403-1645                                              ebiehl@chjw.com                   Email
                                                                                                                Attn: J. Kate Stickles
                                                                                                                500 Delaware Avenue
Counsel to Honda North America, Inc. and                                                                        Suite 1410
American Honda Motor Co., Inc.                                 Cole Schotz, P.C.                                Wilmington DE 19801                                                    kstickles@coleschotz.com          Email

                                                                                                                Attn: Deb Secrest
                                                                                                                Department of Labor and Industry, Collection Support Unit
Office of Unemployment Compensation Tax Services (UCTS),                                                        651 Boas Street, Room 925
Department of Labor Industry, Commonwealth of Pennsylvania Commonwealth of Pennsylvania                         Harrisburg PA 17121                                                    ra-li-ucts-bankrupt@state.pa.us   Email
                                                                                                                Attn: Rachel R. Obaldo, Assistant Attorney General
                                                                                                                Bankruptcy & Collections Division MC 008
                                                               Comptroller of Public Accounts of the State of   P.O. Box 12548
Counsel to the Comptroller of Public Accounts                  Texas                                            Austin TX 78711-2548                                                   rachel.obaldo@oag.texas.gov       Email
                                                                                                                Attn: Wayne T. Lamprey, Ari Yampolsky & Hallie Noecker
                                                                                                                150 California Street
Counsel to Confidential                                                                                         Suite 1600
Whistleblower A and Confidential Whistleblower B               CONSTANTINE | CANNON                             San Francisco CA 94111                                                 wlamprey@constantinecannon.com    Email

                                                                                                                Attn: Paul H. Zumbro, Matthew M. Kelly & John D. Buretta
                                                                                                                Worldwide Plaza
                                                                                                                825 Eighth Avenue                                                      pzumbro@cravath.com
Counsel to John Buretta as the Monitor                         Cravath, Swaine & Moore LLP                      New York NY 10019-7475                                                 mkelly@cravath.com                Email
                                                                                                                Attn: Emma K. Burton
                                                                                                                1001 Pennsylvania Avenue, NW
Counsel to Asbury Automotive, Inc. and Group 1 Automotive      Crowell & Moring LLP                             Washington DC 20004-2595                                               eburton@crowell.com               Email

                                                                                                                Attn: Timothy Graulich, Elliott Moskowitz, Darren S. Klein             timothy.graulich@davispolk.com
Consenting OEM, Counsel for Volkswagen Group of America,                                                        450 Lexington Avenue                                                   elliott.moskowitz@davispolk.com
Inc.                                                           Davis, Polk and Wardwell, LLP                    New York NY 10017                                                      darren.klein@davispolk.com        Email
                                                                                                                Attn: Kevin N. Summers, Esq.
                                                                                                                801 W. Big Beaver Road
                                                                                                                5th Floor
Counsel to Oetiker, Inc. and Oetiker Limited                   Dean & Fulkerson                                 Troy MI 48084                                                          Ksummers@dflaw.com                Email




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                                               Page 2 of 12
                                                                       Case 17-11375-BLS                      Doc 4174                    Filed 08/18/20      Page 6 of 32
                                                                                                                           Exhibit A
                                                                                                                       Hearing Service List
                                                                                                                    Served as set forth below



                            DESCRIPTION                                               NAME                                            ADDRESS                     FAX                      EMAIL         METHOD OF SERVICE
                                                                                                          Attn: Bankruptcy Department
                                                                                                          Carvel State Office Building
                                                                                                          820 N. French Street, 6th Floor
Delaware Attorney General                                      Delaware Attorney General                  Wilmington DE 19801                                           attorney.general@state.de.us   Email
                                                                                                          Attn: Zillah Frampton
                                                                                                          820 N. French Street
Delaware Division of Revenue                                   Delaware Division of Revenue               Wilmington DE 19801                                           FASNotify@state.de.us          Email
                                                                                                          Attn: Corporations Franchise Tax
                                                                                                          P.O. Box 898
Delaware Secretary of State                                    Delaware Secretary of State                Dover DE 19903                                                dosdoc_Ftax@state.de.us        Email
                                                                                                          Attn: Bankruptcy Department
                                                                                                          820 Silver Lake Boulevard
                                                                                                          Suite 100
Delaware State Treasury                                        Delaware State Treasury                    Dover DE 19904                                                statetreasurer@state.de.us     Email
                                                                                                          38 Chuckanutt Drive
Interested Party                                               Donald Phillips, Sr.                       Oakland NJ 07436-3001                                         DPHIL9999@aol.com              Email

                                                                                                          7390 Ricks Road                                               DPHIL10193@aol.com
Interested Party                                               Donald R. Phillips, PE, Lisa J. Phillips   Arlington TN 38002-9612                                       LMANESS706@aol.com             Email
                                                                                                          Attn: Amish R. Doshi, Esq.
                                                                                                          1979 Marcus Avenue, Suite 210E
Counsel to Oracle America, Inc.                                Doshi Legal Group, P.C.                    Lake Success NY 11042                                         amish@doshilegal.com           Email
                                                                                                          Attn: Julie B. Teicher, Esquire
                                                                                                          28400 Northwestern Hwy
                                                                                                           Ste. 200
Counsel to NBHX Trim USA Corporation                           Erman Teicher Zucker & Freedman PC         Southfield MI 48034-8348                                      jteicher@ermanteicher.com      Email
                                                                                                          Attn: Brian E. Farnan & Michael J. Farnan
                                                                                                          919 North Market Street
                                                                                                          12th Floor                                                    bfarnan@farnanlaw.com
Counsel to Reorganized TK Holdings Trust                       Farnan LLP                                 Wilmington DE 19801                                           mfarnan@farnanlaw.com          Email
                                                                                                          Attn: Rick S. Miller
                                                                                                          824 Market Street, Suite 1000
                                                                                                          P.O. Box 1351
Counsel to Iwata Bolt USA, Inc.                                Ferry Joseph, PA                           Wilmington DE 19899                                           rmiller@ferryjoseph.com        Email
                                                                                                          Attn: Bruce J. Borrus
                                                                                                          1001 Fourth Avenue
                                                                                                          Suite 4500
Counsel to SP Holdings, Inc. d/b/a Spokane Packaging           Fox Rothschild LLP                         Seattle WA 98154-1192                                         bborrus@foxrothschild.com      Email
                                                                                                          Attn: Joseph E. Shickich, Jr.
                                                                                                          1001 Fourth Avenue, Suite 4500
Counsel to Microsoft Corporation and Microsoft Licensing       Fox Rothschild LLP                         Seattle WA 98154                                              jshickich@foxrothschild.com    Email
                                                                                                          Attn: Ryan Schultz, Partner
                                                                                                          200 W. Madison Street
                                                                                                          Suite 3000
Counsel to Interested Party                                    Fox Swibel Levin & Carroll LLP             Chicago IL 60606                                              rschultz@foxswibel.com         Email
                                                                                                          Attn: Roger Frankel, Esq., Richard H. Wyron, Esq.
                                                                                                          2101 L St., NW
Legal Representative for Future Personal Injury Claimants, ( the                                          Suite 800                                                     rfrankel@frankelwyron.com
"Future Claimants' Representative")                              Frankel Wyron, LLP                       Washington DC 20037                                           rwyron@frankelwyron.com        Email




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                                         Page 3 of 12
                                                                        Case 17-11375-BLS                       Doc 4174                    Filed 08/18/20      Page 7 of 32
                                                                                                                             Exhibit A
                                                                                                                         Hearing Service List
                                                                                                                      Served as set forth below



                             DESCRIPTION                                            NAME                                               ADDRESS                       FAX                             EMAIL      METHOD OF SERVICE

Counsel to Toyota Motor Engineering & Manufacturing North
America, Inc., for and on behalf of itself and on behalf of its
parent, subsidiaries and affiIiates, including without Iimitation                                           Attn: Patricia Kirkwood Burgess, Esq.
Toyota Motor Corporation and Toyota Motor North America,                                                    7310 Turfway Road
Inc., who purchased products from TK Holdings, Inc. and any of                                              Suite 210
its Subsidiaries, Affiliates or Assigns                           Frost Brown Todd LLC                      Florence KY 41042                                                   pburgess@fbtlaw.com          Email

Counsel to Toyota Motor Engineering & Manufacturing North
America, Inc., for and on behalf of itself and on behalf of its
parent, subsidiaries and affiIiates, including without Iimitation                                           Attn: Ronald E. Gold, Esq.
Toyota Motor Corporation and Toyota Motor North America,                                                    3300 Great American Tower
Inc., who purchased products from TK Holdings, Inc. and any of                                              301 East Fourth Street
its Subsidiaries, Affiliates or Assigns                           Frost Brown Todd LLC                      Cincinnati OH 45202                                                 rgold@fbtlaw.com             Email
                                                                                                            Attn: Robert V. Sartin, Esq.
Consenting OEM, Counsel to Toyota Motor Engineering &                                                       The Pinnacle at Symphony Place
Manufacturing North America, Inc., Toyota Motor Corporation                                                 150 Third Avenue South, Suite 1900
and Toyota Motor North America, Inc.                            Frost Brown Todd, LLC                       Nashville TN 37201                                                  rsartin@fbtlaw.com           Email
                                                                                                            Attn: Michael Busenkell, Esq.
                                                                                                            1201 North Orange Street
                                                                                                            Suite 300
Counsel to O&S California, Inc.                                 Gellert Scali Busenkell & Brown, LLC        Wilmington DE 19801                                                 mbusenkell@gsbblaw.com       Email
                                                                                                            Attn: David M. Feldman, Jason Zachary Goldstein
                                                                                                            200 Park Avenue                                                     dfeldman@gibsondunn.com
Counsel to AT&T Services, Inc. and its affiliates               Gibson, Dunn & Crutcher LLP                 New York NY 10166-0193                                              jgoldstein@gibsondunn.com    Email
                                                                                                            Attn: David D. Cleary
                                                                                                            2375 East Camelback Road
                                                                                                            Suite 700
Counsel to Future Claimants’ Representative                     Greenberg Traurig, LLP                      Phoenix AZ 85016                                                    clearyd@gtlaw.com            Email
                                                                                                            Attn: Elli Leibenstein
                                                                                                            77 West Wacker Drive
                                                                                                            Suite 3100
Counsel to Future Claimants’ Representative                     Greenberg Traurig, LLP                      Chicago IL 60601                                                    leibensteine@gtlaw.com       Email
                                                                                                            Attn: Karen I. Bray & Stephen L. Saxl
                                                                                                            The MetLife Building
                                                                                                            200 Park Avenue                                                     brayk@gtlaw.com
Counsel to Future Claimants’ Representative                     Greenberg Traurig, LLP                      New York NY 10166                                                   saxls@gtlaw.com              Email
                                                                                                            Attn: Shad Robinson
                                                                                                            100 Ritchie Road
Co-Counsel to Danhil Containers, LLC and Danhil de Mexico SA                                                Suite 200
de CV                                                           Haley & Olson, A Professional Corporation   Waco TX 76712-8455                                                  srobinson@haleyolson.com     Email
                                                                                                            Attn: R. John Clark, Esq., Manuel A. Arroyo, Esq.
                                                                                                            1500 AXA Tower I
                                                                                                            100 Madison Street
Counsel to Marquardt Switches                                   Hancock Estabrook, LLP                      Syracuse NY 13202                                                   rjclark@hancocklaw.com       Email
                                                                                                            Attn: Garry M. Graber, Esq.
                                                                                                            140 Pearl Street
                                                                                                            Suite 100
Counsel to Matcon, Ltd.                                         Hodgson Russ, LLP                           Buffalo NY 14202                                     716-849-0349                                Facsimile




            In re: TK Holdings Inc., et al.
            Case No. 17-11375 (BLS)                                                                                          Page 4 of 12
                                                                       Case 17-11375-BLS                    Doc 4174                    Filed 08/18/20            Page 8 of 32
                                                                                                                         Exhibit A
                                                                                                                     Hearing Service List
                                                                                                                  Served as set forth below



                             DESCRIPTION                                               NAME                                         ADDRESS                            FAX                             EMAIL       METHOD OF SERVICE
                                                                                                        Attn: Daniel K. Hogan, Garvan F. McDaniel
                                                                                                        1311 Delaware Avenue                                                      dkhogan@dkhogan.com
Counsel to Takata MDL Action Plaintiffs                        Hogan♦McDaniel                           Wilmington DE 19806                                                       gfmcdaniel@dkhogan.com        Email
                                                                                                        Attn: Joseph R. Sgroi
                                                                                                        660 Woodward Avenue
                                                                                                        2290 First National Building
Counsel to General Motors, LLC and Karma Automotive, LLC       Honigman Miller Schwartz and Cohn, LLP   Detroit MI 48226-3506                                                     jsgroi@honigman.com           Email
                                                                                                        Attn: Centralized Insolvency Operation
                                                                                                        2970 Market Street
                                                                                                        Mail Stop 5 Q30 133
IRS Insolvency Section                                         Internal Revenue Service                 Philadelphia PA 19104-5016                                 855-235-6787                                 Facsimile
                                                                                                        Attn: Centralized Insolvency Operation
                                                                                                        P.O. Box 7346
IRS Insolvency Section                                         Internal Revenue Service                 Philadelphia PA 19101-7346                                 855-235-6787                                 Facsimile
                                                                                                        Attn: Jeffrey M. Reisner, Esq., Michael H. Strub, Jr.
                                                                                                        840 Newport Center Drive
                                                                                                        Suite 400                                                                 jreisner@irell.com
Counsel to Tesla, Inc.                                         Irell & Manella LLP                      Newport Beach CA 92660-6324                                               mstrub@irell.com              Email
                                                                                                        Attn: “J” Jackson Shrum, Esq.
                                                                                                        One Commerce Center
                                                                                                        1201 N. Orange Street, Suite 502
Counsel to Hayakawa Electronics America, Inc.                  Jack Shrum, PA                           Wilmington DE 19801                                                       jshrum@jshrumlaw.com          Email
                                                                                                        PO Box 1251
Counsel to Monique Engleman                                    Jesse S. Turner, Esq.                    Soquel CA 95073                                                           jtjd2004@yahoo.com            Email
                                                                                                        Attn: Rick Martin
                                                                                                        600 Brickell Avenue, Suite 3300
Consenting OEM, Counsel to Nissan                              Jones Day                                Miami FL 33131                                                            emartin@jonesday.com          Email
                                                                                                        Attn: David S. Catuogno, Esq., Caitlin C. Conklin, Esq.
                                                                                                        One Newark Center, 10th Floor
Donlen Trust, a Delaware Business Trust, and Donlen                                                     1085 Raymond Boulevard                                                    david.catuogno@klgates.com
Corporation                                                    K&L Gates LLP                            Newark NJ 07102                                                           Caitlin.Conklin@klgates.com   Email
                                                                                                        Attn: Richard M. Beck, Jr.
                                                                                                        919 Market Street
                                                                                                        Suite 1000
Counsel to Automotive Coalition for Traffic Safety, Inc.       Klehr Harrison Harvey Branzburg LLP      Wilmington DE 19801                                                       rbeck@klehr.com               Email
                                                                                                        Attn: Sally E. Veghte, Esq.
                                                                                                        919 Market Street
                                                                                                        Suite 1000
Counsel to AT&T Services, Inc. and its affiliates              Klehr Harrison Harvey Branzburg LLP      Wilmington DE 19801                                                       sveghte@klehr.com             Email

Consenting OEM, Counsel to Subaru of America, Inc., Subaru of
Indiana Automotive, Inc. and Subaru Corporation, Mazda Motor                                            Attn: Adam Rogoff, Anupama Yerramalli, David Braun                        ARogoff@kramerlevin.com
Corporation, Mazda Motor Manufacturing de Mexico, SA de CV                                              1177 Avenue of the Americas                                               AYerramalli@kramerlevin.com
and Mazda Motor of America, Inc.                              Kramer Levin Naftalis & Frankel, LLP      New York NY 10036                                                         DBraun@kramerlevin.com        Email
                                                                                                        Attn: Adam G. Landis, Esq., Kimberly A. Brown, Esq.
Counsel to Toyota Motor Engineering & Manufacturing North                                               919 Market Street                                                         landis@lrclaw.com
America, Inc., Toyota Motor Corporation and Toyota Motor                                                Suite 1800                                                                brown@lrclaw.com
North America, Inc.                                            Landis Rath & Cobb, LLP                  Wilmington DE 19801                                                                                     Email




            In re: TK Holdings Inc., et al.
            Case No. 17-11375 (BLS)                                                                                      Page 5 of 12
                                                         Case 17-11375-BLS                          Doc 4174                    Filed 08/18/20               Page 9 of 32
                                                                                                                 Exhibit A
                                                                                                             Hearing Service List
                                                                                                          Served as set forth below



                             DESCRIPTION                               NAME                                                  ADDRESS                             FAX                      EMAIL                METHOD OF SERVICE
                                                                                                  Attn: John W. Harris
                                                                                                  P.O. Box 90076
Counsel to Higuchi Manufacturing America, LLC     Law Offices of John Wallis Harris               San Antonio TX 78209                                                 jwharris@johnwharrislaw.com           Email
                                                                                                  Attn: Christopher P. Fleming
                                                                                                  Two Penn Center, Suite 1910
                                                  Leonard, Sciolla, Hutchinson, Leonard & Tinari, 1500 John F. Kennedy Boulevard
Counsel to Ludmilla Permint, et al.               LLP                                             Philadelphia PA 19102-1724                                           CFleming@LeonardSciolla.com           Email
                                                                                                  Attn: Don Stecker
                                                                                                  711 Navarro Street
                                                                                                  Suite 300
Counsel to Hayakawa Electronics America, Inc.     Linebarger Goggan Blair & Sampson, LLP          San Antonio TX 78205                                                 sanantonio.bankruptcy@publicans.com   Email

                                                                                                Attn: Aaron C. Smith, Matthew T. Furton, Michael B. Kind               asmith@lockelord.com
                                                                                                111 South Wacker Drive                                                 michael.kind@lockelord.com
Counsel to Cobra Metal Works, Inc.                Locke Lord LLP                                Chicago IL 60606                                                       mfurton@lockelord.com                 Email
                                                                                                Attn: Ashley B. Stitzer, Esquire
                                                                                                17 West Miner Street
Counsel for Harrington Industrial Plastics, LLC   MacElree Harvey, Ltd.                         West Chester PA 19382                                                  astitzer@macelree.com                 Email
                                                                                                Attn: Tiffany M. Shrenk, Esquire
                                                                                                5721 Kennett Pike
Counsel for Harrington Industrial Plastics, LLC   MacElree Harvey, Ltd.                         Centreville DE 19807                                                   tshrenk@macelree.com                  Email
                                                                                                Attn: James E. Huggett, Esquire
                                                                                                300 Delaware Avenue
Counsel to the Canadian Anti-Trust Class-Action                                                 Suite 800
Claimants                                         Margolis Edelstein                            Wilmington DE 19801                                                    jhuggett@margolisedelstein.com        Email
                                                                                                Attn: Richard G. Ziegler, Esq.
                                                                                                71 South Wacker Drive
Counsel to Jaguar Land Rover North America, LLC   Mayer Brown, LLP                              Chicago IL 60606                                                       rziegler@mayerbrown.com               Email
                                                                                                Attn: Janet Z. Charlton, Esquire
                                                                                                1407 Foulk Road, Suite 102
                                                                                                Foulkstone Plaza
Counsel to Ford Motor Credit Company, LLC         Mccabe, Weisberg & Conway, PC                 Wilmington DE 19803                                                    JCharlton@mwc-law.com                 Email
                                                                                                Attn: Jeffrey M. Reisner, Esq.
                                                                                                2049 Century Park East, Suite 3206
Counsel to Tesla, Inc.                            McDermott Will & Emory LLP                    Los Angeles CA 90067-3206                                              jreisner@mwe.com                      Email
                                                                                                Attn: Kerri A. Lyman, Esq.
                                                                                                18565 Jamboree Road, Suite 250
Counsel to Tesla, Inc.                            McDermott Will & Emory LLP                    Irvin CA 92612-2565                                                    klyman@mwe.com                        Email
                                                                                                Attn: John H. Thompson
                                                                                                201 K. Street NW
                                                                                                Suite 400
Consenting OEM, Counsel to Ford Motor Company     McGuireWoods, LLP                             Washington DC 20006-1040                                               jthompson@mcguirewoods.com            Email

                                                                                                Attn: Mark E. Freedlander, Esq., Frank J. Guadagnino, Esq.
                                                                                                625 Liberty Avenue
                                                                                                23rd Floor                                                             mfreedlander@mcguirewoods.com
Consenting OEM, Counsel to Ford Motor Company     McGuireWoods, LLP                             Pittsburgh PA 15222                                                    fguadagnino@mcguirewoods.com          Email




            In re: TK Holdings Inc., et al.
            Case No. 17-11375 (BLS)                                                                              Page 6 of 12
                                                                     Case 17-11375-BLS                       Doc 4174                 Filed 08/18/20                   Page 10 of 32
                                                                                                                            Exhibit A
                                                                                                                        Hearing Service List
                                                                                                                     Served as set forth below



                            DESCRIPTION                                            NAME                                              ADDRESS                                     FAX                           EMAIL                    METHOD OF SERVICE
                                                                                                           Attn: Merle C. Meyers, Esq., Kathy Quon Bryant, Esq.
                                                                                                           44 Montgomery Street
                                                                                                           Suite 1010                                                                       mmeyers@meyerslawgroup.com
Counsel to Alps Electric (North America), Inc.                 Meyers Law Group, P.C.                      San Francisco CA 94104                                                           kquonbryant@meyerslawgroup.com           Email

                                                                                                           Attn: Megen E. Miller, Assistant Attorney General
                                                                                                           Environment, Natural Resources and Agriculture Division
                                                               Michigan Department of Environmental        P.O. Box 30755
Counsel to Michigan Department of Environmental Quality        Quality                                     Lansing MI 48909                                                                 millerm59@michigan.gov                   Email
                                                                                                           Attn: Andrew Leblanc, Esq.
                                                                                                           1850 K. Street, NW
                                                                                                           Suite 1100
Counsel for the Official Committee of Unsecured Creditors      Milbank, Tweed, Hadley & McCloy             Washington DC 20006                                               202-263-7574                                            Facsimile
                                                                                                           Attn: Dennis F. Dunne, Esq., Abhilash M. Raval, Esq., Tyson
                                                                                                           Lomazow, Esq.                                                                    ddunne@milbank.com
                                                                                                           28 Liberty Street                                                                tlomazow@milbank.com
Counsel for the Official Committee of Unsecured Creditors      Milbank, Tweed, Hadley & McCloy             New York NY 10005                                                                araval@milbank.com                       Email
                                                                                                           Attn: Mary A. Long, Assistant Attorney General
                                                                                                           P.O. Box 861
Counsel to Missouri Department of Natural Resources            Missouri Department of Natural Resources    St. Louis MO 63188                                                               Mary.Long@ago.mo.gov                     Email
                                                                                                           Attn: Toshifumi Kimura, General Manager
                                                                                                           Interior Parts and Aftersales Purchasing Department
                                                                                                           1, Nakashinkiri, Hashime-cho
Consenting OEM                                                 Mitsubishi Motors Corporation               Okazaki, Aichi Pref. 444-8501 Japan                                              toshifumi.kimura@mitsubishi-motors.com   Email
                                                                                                           Attn: Rachel B. Mersky
                                                                                                           1201 N. Orange Street
                                                               Monzack Mersky McLaughlin and Browder,      Suite 400
Counsel to XPO Logistics Worldwide, Inc.                       P.A.                                        Wilmington DE 19801                                                              rmersky@monlaw.com                       Email
                                                                                                           Attn: Carl N. Kunz, III, Esquire
                                                                                                           500 Delaware Avenue, Suite 1500
                                                                                                           P.O. Box 2306
Counsel to NBHX Trim USA Corporation                           Morris James, LLP                           Wilmington DE 19801                                                              ckunz@morrisjames.com                    Email
Counsel to BMW Consolidation Services Co., LLC, BMW
Manufacturing Co., LLC, BMW of North America, LLC, General                                                 Attn: Derek C. Abbott, Andrew Remming, Daniel Butz
Motors LLC, Nissan Motor Corporation, Aktiebolaget Volvo, FCA                                              1201 North Market Street, 16th Floor                                             dabbott@mnat.com
US, LLC, Mitsubishi Motors North America, Inc., OEM Customer                                               P.O. Box 1347                                                                    aremming@mnat.com
Group                                                         Morris, Nichols, Arsht & Tunnell LLP         Wilmington DE 19899-1347                                                         dbutz@mnat.com                           Email
                                                                                                           Attn: Joseph F. Rice, Esq., Kevin R. Dean, Esq., John A. Baden,                  jrice@motleyrice.com
                                                                                                           IV, Esq., John David O’Neill, Esq.                                               kdean@motleyrice.com
Counsel to the Motley Rice Federal and State                                                               28 Bridgeside Blvd.                                                              jbaden@motleyrice.com
Personal Injury Claimants                                      Motley Rice LLC                             Mt. Pleasant SC 29464                                                            jdoneill@motleyrice.com                  Email
                                                                                                           Attn: Nobuaki Kobayashi
                                                                                                           JP Tower
                                                                                                           2-7-2 Marunouchi, Chiyoda-ku
Co-Counsel to the Japanese Debtors                             Nagashima Ohno & Tsunematsu                 Tokyo 100-7036 Japan                                                             nobuaki_kobayashi@noandt.com             Email
                                                                                                           Attn: Karen Cordry
                                                                                                           1850 M St., NW, 12th Floor
National Association of Attorneys General                      National Association of Attorneys General   Washington DC 20036                                                              KCORDRY@NAAG.ORG                         Email




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                                          Page 7 of 12
                                                                      Case 17-11375-BLS                           Doc 4174                Filed 08/18/20                  Page 11 of 32
                                                                                                                                Exhibit A
                                                                                                                            Hearing Service List
                                                                                                                         Served as set forth below



                             DESCRIPTION                                           NAME                                                   ADDRESS                                 FAX                        EMAIL                   METHOD OF SERVICE
                                                                                                              Attn: Kerry Kolodziej, Esq., Acting Assistant Attn: Chief Counsel
                                                                                                              for Litigation & Enforcement & Stephen Hench, Esq., Trial
                                                                                                              Attorney
                                                                                                              Office of Chief Counsel
                                                                                                              1200 New Jersey Avenue, SE
National Highway Traffic Safety Administration                 National Highway Traffic Safety Administration Washington DC 20590                                                       kerry.kolodziej@dot.gov                    Email
Consenting OEM, Counsel to BMW Manufacturing Co., LLC,                                                        Attn: David A. Rosenzweig
BMW Consolidation Services Co., LLC, and BMW of North                                                         1301 Avenue of the Americas
America, LLC                                                   Norton Rose Fulbright US, LLP                  New York NY 10019                                                         david.rosenzweig@nortonrosefulbright.com   Email
                                                                                                              Attn: Michael M. Parker
Consenting OEM, Counsel to BMW Manufacturing Co., LLC,                                                        300 Convent Street
BMW Consolidation Services Co., LLC, and BMW of North                                                         Suite 2100
America, LLC                                                   Norton Rose Fulbright US, LLP                  San Antonio TX 78205                                                      michael.parker@nortonrosefulbright.com     Email
                                                                                                              Attn: Allan H. Ickowitz, Esq.
                                                                                                              777 South Figueroa Street
                                                                                                              34th Floor
Counsel to Pacific Sintered Metals, Inc.                       Nossaman, LLP                                  Los Angeles CA 90017                                                      aickowitz@nossaman.com                     Email
                                                                                                              Attn: Gary Svirsky, Daniel S. Shamah
                                                                                                              7 Times Square                                                            gsvirsky@omm.com
Counsel to General Motors, LLC                                 O’Melveny & Myers, LLP                         New York NY 10036                                                         dshamah@omm.com                            Email
                                                                                                              Attn: Carol E. Momjian
                                                                                                              21 S. 12th Street
Counsel to Commonwealth of Pennsylvania, Department of                                                        3rd Floor
Revenue                                                        Office of the Attorney General                 Philadelphia PA 19107-3603                                                cmomjian@attorneygeneral.gov               Email
                                                                                                              Attn: David Buchbinder, Esq. Jane M. Leamy, Esq.
                                                                                                              844 King Street
                                                                                                              Suite 2207                                                                david.l.buchbinder@usdoj.gov
United States Trustee District of Delaware                     Office of the United States Trustee            Wilmington DE 19801                                                       jane.m.leamy@usdoj.gov                     Email
Counsel to Toyota Motor Engineering & Manufacturing North                                                     Attn: Debra Felder, Esq.
America, Inc., Toyota Motor Corporation and Toyota Motor                                                      1152 15th Street, NW
North America, Inc.                                            Orrick, Herrington & Sutcliffe, LLP            Washington DC 20005                                                       dfelder@orrick.com                         Email
Consenting OEM, Counsel to Toyota Motor Engineering &                                                         Attn: Lorraine S. McGowen, Esq.
Manufacturing North America, Inc., Toyota Motor Corporation                                                   51 West 52nd Street
and Toyota Motor North America, Inc.                           Orrick, Herrington & Sutcliffe, LLP            New York NY 10019-6142                                                    lmcgowen@orrick.com                        Email
                                                                                                             Attn: Laura Davis Jones, James I. Stang, David M. Bertenthal,
                                                                                                             Peter J. Keane                                                             ljones@pszjlaw.com
Counsel to the Committee of Unsecured Tort                                                                   919 N. Market Street, 17th Floor                                           jstang@pszjlaw.com
Claimant Creditors, and Trustee of the Reorganized TK Holdings                                               P.O. Box 8705                                                              dbertenthal@pszjlaw.com
Trust                                                          Pachulski Stang Ziehl & Jones, LLP            Wilmington DE 19899                                                        pkeane@pszjlaw.com                         Email
                                                                                                             Attn: Daniel A. Youngblut
                                                                                                             1285 Avenue of the Americas
Consenting OEM, Counsel to Mitsubishi                          Paul, Weiss, Rifkind, Wharton & Garrison, LLP New York NY 10019                                                          dyoungblut@paulweiss.com                   Email
                                                                                                               Attn: Peter Prieto, John Gravante, III, Matthew P. Weinshall,
                                                                                                               Alissa Del Riego                                                         pprieto@podhurst.com
                                                                                                               One SE Third Avenue                                                      jgravante@podhurst.com
                                                                                                               Suite 2700                                                               mweinshall@podhurst.com
Chair Lead Counsel for the Takata MDL Action Plaintiffs        Podhurst Orseck PA, Chair Counsel               Miami FL 33131                                                           adelriego@podhurst.com                     Email




            In re: TK Holdings Inc., et al.
            Case No. 17-11375 (BLS)                                                                                             Page 8 of 12
                                                                        Case 17-11375-BLS                         Doc 4174                Filed 08/18/20                 Page 12 of 32
                                                                                                                                Exhibit A
                                                                                                                            Hearing Service List
                                                                                                                         Served as set forth below



                             DESCRIPTION                                            NAME                                                   ADDRESS                            FAX                      EMAIL          METHOD OF SERVICE
                                                                                                               Attn: Justin K. Edelson
                                                                                                               222 Delaware Avenue
                                                                                                               Suite 1101
Counsel to Cobra Metal Works, Inc.                               Polsinelli PC                                 Wilmington DE 19801                                                  jedelson@polsinelli.com         Email
                                                                                                               Attn: Shanti M. Katona, Esq.
                                                                                                               222 Delaware Avenue
Counsel to Volvo Group North America, LLC and Mack Trucks,                                                     Suite 1101
Inc.                                                             Polsinelli PC                                 Wilmington DE 19801                                                  skatona@polsinelli.com          Email
                                                                                                               Attn: Jeremy W. Ryan, D. Ryan Slaugh
                                                                                                               1313 North Market Street, Sixth Floor
                                                                                                               P.O. Box 951                                                         jryan@potteranderson.com
Counsel to John Buretta as the Monitor                           Potter Anderson & Corroon LLP                 Wilmington DE 19899-0951                                             rslaugh@potteranderson.com      Email
                                                                                                               Attn: Mark Rollinger, General Counsel
                                                                                                               7, rue Henri Sainte-Claire Deville
Consenting OEM                                                   PSA Automobiles SA                            92500 Rueil-Malmaison France                                         mark.rollinger@mpsa.com         Email
                                                                                                               Attn: Pascal Dalon, Supplier Risk Manager
                                                                                                               2-10 bd de l’Europe – YT 279
Consenting OEM                                                   PSA Automobiles SA                            78093 Poissy Cedex 09 France                                         pascal.dalon@mpsa.com           Email
                                                                                                               Attn: Kurt F. Gwynne, Esq.
                                                                                                               1201 N. Market Street
                                                                                                               Suite 1500
Counsel to Tesla, Inc.                                           Reed Smith LLP                                Wilmington DE 19801                                                  kgwynne@reedsmith.com           Email
                                                                                                              Attn: Mark D. Collins, Brett Michael Haywood, Michael J.
                                                                                                              Merchant, Amanda R. Steele                                            collins@rlf.com
                                                                                                              One Rodney Square                                                     haywood@rlf.com
                                                                                                              920 North King Street                                                 steele@rlf.com
Counsel to Debtor                                                Richards, Layton & Finger, PA                Wilmington DE 19801                                                   merchant@rlf.com                Email
                                                                                                              Attn: Kim K. Hillary
                                                                                                              40950 Woodward Ave.
                                                                                                              Ste. 100
Counsel to LMC Industries, LLC                                   Schafer & Weiner PLLC                        Bloomfield Hills MI 48304                                             khillary@schaferandweiner.com   Email
                                                                                                              Attn: Secretary of the Treasury
                                                                                                              100 F Street, NE
Securities and Exchange Commission - Headquarters                Securities & Exchange Commission             Washington DC 20549                                                   secbankruptcy@sec.gov           Email
                                                                                                              Attn: Bankruptcy Department
                                                                                                              Brookfield Place
                                                                                                              200 Vesey Street, Suite 400                                           bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office             Securities & Exchange Commission - NY Office New York NY 10281-1022                                                NYROBankruptcy@SEC.GOV          Email
                                                                                                              Attn: Bankruptcy Department
                                                                                                              One Penn Center
                                                                 Securities & Exchange Commission -           1617 JFK Boulevard, Suite 520
Securities and Exchange Commission - Regional Office             Philadelphia Office                          Philadelphia PA 19103                                                 secbankruptcy@sec.gov           Email
                                                                                                              Attn: Michael C. Andolina, Jessica C. Knowles Boelter
Counsel to Honda North America, Inc. and                                                                      One South Dearborn                                                    mandolina@sidley.com
American Honda Motor Co., Inc.                                   Sidley Austin LLP                            Chicago IL 60603                                                      jboelter@sidley.com             Email
                                                                                                              Attn: Christine A. Okike, Esq.
Counsel to Key Safety Systems, Inc. (“KSS”), the proposed Plan                                                Four Times Square
sponsor                                                          Skadden, Arps, Slate, Meagher & Flom, LLP    New York NY 10036-6522                                                christine.okike@skadden.com     Email




            In re: TK Holdings Inc., et al.
            Case No. 17-11375 (BLS)                                                                                             Page 9 of 12
                                                                       Case 17-11375-BLS                           Doc 4174                Filed 08/18/20                  Page 13 of 32
                                                                                                                                 Exhibit A
                                                                                                                             Hearing Service List
                                                                                                                          Served as set forth below



                            DESCRIPTION                                             NAME                                                    ADDRESS                               FAX                             EMAIL           METHOD OF SERVICE
                                                                                                                Attn: Jason M. Liberi, Esq.
                                                                                                                One Rodney Square
Counsel to Key Safety Systems, Inc. (“KSS”), the proposed Plan                                                  P.O. Box 636
sponsor                                                          Skadden, Arps, Slate, Meagher & Flom, LLP      Wilmington DE 19899-0636                                                     jason.liberi@skadden.com          Email
                                                                                                                Attn: Ron E. Meisler, Esq., Christopher M. Dressel, Esq.
Counsel to Key Safety Systems, Inc. (“KSS”), the proposed plan                                                  155 N. Wacker Drive                                                          ron.meisler@skadden.com
sponsor                                                          Skadden, Arps, Slate, Meagher & Flom, LLP      Chicago IL 60606-1720                                                        christopher.dressel@skadden.com   Email
                                                                                                                Attn: Kathleen M. Miller
                                                                                                                1000 West Street, Suite 1501
Counsel to Confidential Whistleblower A and Confidential                                                        P.O. Box 410
Whistleblower B                                                  Smith, Katzenstein & Jenkins LLP               Wilmington DE 19899                                                          kmiller@skjlaw.com                Email
                                                                                                                Attn: Bankruptcy Department
                                                                                                                G. Mennen Williams Building, 7th Floor
                                                                                                                525 W. Ottawa St., P.O. Box 30212
State of Michigan Attorney General                               State of Michigan Attorney General             Lansing MI 48909-0212                                                        miag@michigan.gov                 Email
                                                                                                               Attn: Bill Schuette, Attorney General & Katherine C. Kerwin,
                                                                                                               Assistant Attorney General
                                                                                                               Cadillac Place
                                                                                                               3030 W. Grand Blvd. Ste. 10-200
State of Michigan, Department of Treasury                        State of Michigan, Department of Treasury     Detroit MI 48202                                                              KerwinK@michigan.gov              Email
                                                                                                               Attn: Joseph H. Huston, Jr.
                                                                                                               919 N. Market Street
Co-Counsel to Danhil Containers, LLC and Danhil de Mexico SA                                                   Suite 1300
de CV                                                            Stevens & Lee, PC                             Wilmington DE 19801                                                           jhh@stevenslee.com                Email
                                                                                                               Attn: Sander L. Esserman, Peter C. D’Apice
                                                                                                               2323 Bryan Street
                                                                                                               Suite 2200                                                                    esserman@sbep-law.com
Counsel to Takata MDL Action Plaintiffs                          Stutzman, Bromberg, Esserman & Plifka, PC     Dallas TX 75201                                                               dapice@sbep-law.com               Email
                                                                                                               Attn: Brian D. Glueckstein, Andrew G. Dietderich, Alexa J.
                                                                                                               Kranzley                                                                      gluecksteinb@sullcrom.com
                                                                                                               125 Broad Street                                                              dietdericha@sullcrom.com
Consenting OEM, Counsel to FCA US, LLC                           Sullivan & Cromwell, LLP                      New York NY 10004                                                             kranzleya@sullcrom.com            Email
                                                                                                               Attn: Suhana Han, Ann-Elizabeth Ostrager
                                                                                                               125 Broad Street                                                              hans@sullcrom.com
Counsel to Volkswagen Group of America, Inc.                     Sullivan & Cromwell, LLP                      New York NY 10004                                                             ostragerae@sullcrom.com           Email
                                                                                                               Attn: Elihu E. Allinson III, Esq.
                                                                                                               901 North Market Street
                                                                                                               Suite 1300
Counsel to Pacific Sintered Metals, Inc.                         Sullivan · Hazeltine · Allinson, LLC          Wilmington DE 19801                                                           zallinson@sha-llc.com             Email
                                                                                                               Attn: Frank V. Floriani, Esq.
Counsel to Kevin Herlihy, as Intended Adminstrator of the Estate                                               120 Broadway
of Denis Herlihy                                                 Sullivan Papain Block McGrath & Cannavo, P.C. New York NY 10271                                                             FFloriani@TrialLaw1.com           Email
                                                                                                               Attn: Laura McCloud, Senior Counsel
                                                                                                               Office of the Attorney General, Bankruptcy Division
                                                                 TN Dept of Commerce and Insurance -           P.O. Box 20207
Tennessee Attorney General's Office                              Consumer Affairs                              Nashville TN 37202-0207                                        615-741-3334                                     Facsimile




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                                              Page 10 of 12
                                                                        Case 17-11375-BLS                Doc 4174                 Filed 08/18/20                   Page 14 of 32
                                                                                                                        Exhibit A
                                                                                                                    Hearing Service List
                                                                                                                 Served as set forth below



                             DESCRIPTION                                              NAME                                        ADDRESS                                FAX                            EMAIL          METHOD OF SERVICE

Attorney for Ludmilla Permint, Ludmilla Permint, as
Administratrix of the Estate of Charles Permint, Jr., Charles                                          Attn: Seth J. Reidenberg
Daniel Permint (a disabled Individual), by and through his next                                        750 Shipyard Drive, Suite 400
friend, Ludmilla Permint, Imani Rose Johnson (a minor, by and                                          P.O. Box 2092
through Julia Rose Johnson) and Julia Rose Johnson                Tybout, Redfearn & Pell              Wilmington DE 19899-2092                                                     sreidenberg@trplaw.com          Email
                                                                                                       Attn: Jonathan E. Jacobson
                                                                                                       Civil Division
United States Department of Transportation (DoT) and its                                               1100 L Street NW, Rm 10040
National Highway Traffic Safety Administration                    U.S. Department of Justice           Washington DC 20005                                           202-514-9163                                   Facsimile
                                                                                                       Attn: Lloyd H. Randolph, Assistant Director
                                                                                                       Civil Division
United States Department of Transportation (DoT) and its                                               1100 L Street, NW, Room 10034
National Highway Traffic Safety Administration                    U.S. Department of Justice           Washington DC 20005                                                          lloyd.randolph@usdoj.gov        Email
                                                                                                       Attn: Ward W. Benson,Trial Attorney, Tax Division
                                                                                                       Post Office Box 227
                                                                                                       Ben Franklin Station
Counsel for the United States of America                          U.S. Department of Justice           Washington DC 20044                                                          wardlow.w.benson@usdoj.gov      Email
                                                                                                       Attn: Charles Oberly c/o Ellen Slights
                                                                                                       1007 Orange Street, Suite 700
                                                                                                       P.O. Box 2046
United States Attorneys Office for the District of Delaware       US Attorney for Delaware             Wilmington DE 19899-2046                                      302-573-6220 usade.ecfbankruptcy@usdoj.gov     Email and Facsimile
                                                                                                       Attn: United States Attorneys Office
                                                                                                       211 W. Fort Street
United States Attorneys Office for the Eastern District of                                             Suite 2001
Michigan                                                          US Attorney for Delaware             Detroit MI 48226                                                                                             Overnight Mail
                                                                                                       800 N. West Street, 1st Floor
Counsel to Monique Engleman                                       Vivian Houghton, Esq.                Wilmington DE 19801                                                          bankruptcy@vivianhoughton.com   Email
                                                                                                       Attn: Robert A. Bell, Jr., Reginald W. Jackson
Consenting OEM, Counsel to Honda North America, Inc. and                                               52 East Gay Street                                                           rabell@vorys.com
American Honda Motor Co., Inc.                                    Vorys, Sater, Seymour & Pease, LLP   Columbus OH 43215                                                            rwjackson@vorys.com             Email
                                                                                                       Attn: Marcia L. Goldstein, Ronit J. Berkovich, Matthew P.
                                                                                                       Goren                                                                        marcia.goldstein@weil.com
                                                                                                       767 Fifth Avenue                                                             ronit.berkovich@weil.com
Counsel to Debtor                                                 Weil, Gotshal & Manges, LLP          New York NY 10153                                                            matthew.goren@weil.com          Email
                                                                                                       Attn: Till Hafner
                                                                                                       Guiollettstrasse 54
Consenting OEM                                                    Wellensiek Rechtsanwälte PartG mbB   D-60325 Frankfurt am Main Germany                                            till.hafner@wellensiek.de       Email
                                                                                                       Attn: Thomas Lauria
                                                                                                       1221 Avenue of the Americas
Counsel to Daimler                                                White & Case, LLP                    New York NY 10020-1095                                                       tlauria@whitecase.com           Email
                                                                                                       Attn: Kevin F. Shaw
                                                                                                       The Renaissance Centre
                                                                                                       405 King Street, Suite 500
Counsel for the Official Committee of Unsecured Creditors         Whiteford, Taylor & Preston, LLC     Wilmington DE 19801                                           302-357-3286                                   Facsimile




            In re: TK Holdings Inc., et al.
            Case No. 17-11375 (BLS)                                                                                    Page 11 of 12
                                                  Case 17-11375-BLS                  Doc 4174                 Filed 08/18/20                  Page 15 of 32
                                                                                                    Exhibit A
                                                                                                Hearing Service List
                                                                                             Served as set forth below



                           DESCRIPTION                         NAME                                           ADDRESS                              FAX                       EMAIL     METHOD OF SERVICE
                                                                                   Attn: Robert S. Brady, Esq., Pauline K. Morgan, Esq., Ryan M.
                                                                                   Bartley, Esq.
                                                                                   Rodney Square                                                         rbrady@ycst.com
                                                                                   1000 North King Street                                                pmorgan@ycst.com
Co-Counsel to the Japanese Debtors          Young Conaway Stargatt & Taylor, LLP   Wilmington DE 19801                                                   rbartley@ycst.com           Email




          In re: TK Holdings Inc., et al.
          Case No. 17-11375 (BLS)                                                                  Page 12 of 12
Case 17-11375-BLS   Doc 4174   Filed 08/18/20   Page 16 of 32




                        Exhibit B
                                  Case 17-11375-BLS       Doc 4174       Filed 08/18/20     Page 17 of 32

                                                                Exhibit B
                                                         Notice Parties Service List
                                                         Served via Overnight Mail
                                                         NAME                          ADDRESS 1
                                       James DeBouno                               Address on File
                                       Jennifer Pendergrass / Rick Pendergrass     Address on File
                                       Steve Whitworth                             Address on File




In re: TK Holdings Inc., et al.
Case No. 17-11375 (BLS)                                          Page 1 of 1
Case 17-11375-BLS   Doc 4174   Filed 08/18/20   Page 18 of 32




                        Exhibit C
                                                                 Case 17-11375-BLS                     Doc 4174             Filed 08/18/20             Page 19 of 32
                                                                                                                   Exhibit C
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below


                            DESCRIPTION                                          NAME                                                ADDRESS                                          EMAIL               METHOD OF SERVICE
                                                                                                          Attn: Debra A. Riley, Esq.
                                                                                                          600 West Broadway
                                                               Allen Matkins Leck Gamble Mallory & Natsis 27th Floor
Counsel to O&S California, Inc.                                LLP                                        San Diego CA 92101-0903                                   driley@allenmatkins.com             First Class Mail and Email
                                                                                                          Attn: William P. Bowden, Esq., Katharina Earle, Esq.
                                                                                                          500 Delaware Avenue, 8th Floor
Legal Representative for Future Personal Injury Claimants, (                                              P.O. Box 1150                                             WBowden@ashbygeddes.com
the "Future Claimants' Representative")                        Ashby & Geddes, PA                         Wilmington DE 19899-1150                                  kearle@ashbygeddes.com              Email
                                                                                                          Attn: James W. Grudus
                                                                                                          One AT&T Way
                                                                                                          Room 3A115
Counsel to AT&T Services, Inc. and its affiliates              AT&T Services, Inc.                        Bedminster NJ 07921                                       jg5786@att.com                      Email
                                                                                                          Attn: Lars H. Fuller
                                                                                                          1801 California Street
                                                                                                          Suite 4400
Counsel to Patterson-UTI Energy, Inc.                          Baker & Hostetler LLP                      Denver CO 80202                                           lfuller@bakerlaw.com                Email
                                                                                                          Attn: Debra A. Dandeneau, Esq., Peter S. Goodman, Esq.
                                                                                                          452 Fifth Avenue                                          Debra.Dandeneau@bakermckenzie.com
Co-Counsel to the Japanese Debtors                             Baker & McKenzie, LLP                      New York NY 10018                                         Peter.Goodman@bakermckenzie.com     Email
                                                                                                          Attn: Eric R. Goodman, Esq.
                                                                                                          Key Tower, 127 Public Square
Consenting OEM, Counsel to Volvo, Volvo Group North                                                       Suite 2000
America LLC and Mack Trucks, Inc.                              Baker Hostetler, LLP                       Cleveland OH 44114-1214                                   egoodman@bakerlaw.com               First Class Mail and Email
                                                                                                          Attn: Jennifer R. Hoover, Kevin M. Capuzzi & Matthew D.
                                                                                                          Beebe
                                                                                                          222 Delaware Avenue                                       jhoover@beneschlaw.com
Counsel to LMC Industries, LLC, Joyson Safety Systems                                                     Suite 801                                                 kcapuzzi@beneschlaw.com
Acquisition, LLC                                               Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                       mbeebe@beneschlaw.com               Email
                                                                                                          Attn: Lawrence M. Schwab, Esq., Kenneth T. Law, Esq.
                                                                                                          633 Menlo Avenue
                                                               Bialson, Bergen & Schwab, a Professional   Suite 100
Counsel to Creditor United Parcel Service, Inc.                Corporation                                Menlo Park CA 94025                                       Klaw@bbslaw.com                     First Class Mail and Email
Attorneys for Eric D. Green, as Special Master of the
Takata Corporation Criminal Restitution Funds, Eric D. Green,
in his capacity as trustee of the PSAN PI/WD Trust d/b/a the                                               Attn: Stanley B. Tarr
Takata Airbag Tort Compensation Trust Fund (the “PSAN                                                      1201 N. Market Street
PI/WD Trustee”) and Eric D. Green, in his capacity as OEM                                                  Suite 800
Claims Administrator                                          Blank Rome LLP                               Wilmington DE 19801                                      tarr@blankrome.com                  First Class Mail and Email
                                                                                                           Attn: Seann Tzouvelekas, Associate General Counsel
                                                                                                           1400 Highway 101 South
Consenting OEM                                                 BMW Manufacturing Co., LLC                  Greer SC 29605                                           seann.tzouvelekas@bmwmc.com         Email
                                                                                                           Attn: Robert J. Diehl, Jr., Marc M. Bakst
                                                                                                           6th Floor at Ford Field
                                                                                                           1901 St. Antoine Street                                  rdiehl@bodmanlaw.com
Counsel to Comerica Bank                                       Bodman PLC                                  Detroit MI 48226                                         mbakst@bodmanlaw.com                Email




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                                Page 1 of 12
                                                                 Case 17-11375-BLS                        Doc 4174             Filed 08/18/20              Page 20 of 32
                                                                                                                     Exhibit C
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below


                            DESCRIPTION                                            NAME                                               ADDRESS                                                EMAIL            METHOD OF SERVICE
                                                                                                             Attn: Matthew E. Wilkins
Counsel for Dura Automotive Systems Inc. and Global                                                          401 S. Old Woodward Avenue
Automotive Systems (Mex) Metal Systems of Mexico, LLC and                                                    Suite 400
Delphi Automotive Systems, LLC                                Brooks Wilkins Sharkey & Turco, PLLC           Birmingham MI 48009                                          wilkins@bwst-law.com              Email
Attorneys for Eric D. Green, as Special Master of the
Takata Corporation Criminal Restitution Funds, Eric D. Green,
in his capacity as trusteeTrustee of the PSAN PI/WD Trust
d/b/a the Takata Airbag Tort Compensation Trust Fund (the                                                    Attn: David J. Molton, Esq., Uchechi A. Egeonuigwe, Esq.
“PSAN PI/WD Trustee”) and Eric D. Green, in his capacity as                                                  7 Times Square                                               dmolton@brownrudnick.com
OEM Claims Adminstrator                                       Brown Rudnick LLP                              New York NY 10036                                            uegeonuigwe@brownrudnick.com      First Class Mail and Email
                                                                                                             Attn: Michael R. Caruso, Esq.
Counsel to Toyota Industries Commercial Finance, Inc. (f/k/a                                                 One Boland Drive
Toyota Motor Credit Corporation)                               Chiesa Shahinian & Giantomasi, PC             West Orange NJ 07052                                         mcaruso@csglaw.com                Email
                                                                                                             Attn: Eric B. Biehl
                                                                                                             114 Third Street South
                                                                                                             P. O. Box 1645
Attorneys for Creditor James E. Artel                          Church, Harris, Johnson & Williams, P.C.      Great Falls MT 59403-1645                                    ebiehl@chjw.com                   Email
                                                                                                             Attn: J. Kate Stickles
                                                                                                             500 Delaware Avenue
Counsel to Honda North America, Inc. and                                                                     Suite 1410
American Honda Motor Co., Inc.                                 Cole Schotz, P.C.                             Wilmington DE 19801                                          kstickles@coleschotz.com          First Class Mail and Email

                                                                                                             Attn: Deb Secrest
Office of Unemployment Compensation Tax Services (UCTS),                                                     Department of Labor and Industry, Collection Support Unit
Department of Labor Industry, Commonwealth of                                                                651 Boas Street, Room 925
Pennsylvania                                                   Commonwealth of Pennsylvania                  Harrisburg PA 17121                                          ra-li-ucts-bankrupt@state.pa.us   Email
                                                                                                             Attn: Rachel R. Obaldo, Assistant Attorney General
                                                                                                             Bankruptcy & Collections Division MC 008
                                                               Comptroller of Public Accounts of the State   P.O. Box 12548
Counsel to the Comptroller of Public Accounts                  of Texas                                      Austin TX 78711-2548                                         rachel.obaldo@oag.texas.gov       Email
                                                                                                             Attn: Wayne T. Lamprey, Ari Yampolsky & Hallie Noecker
                                                                                                             150 California Street
Counsel to Confidential                                                                                      Suite 1600
Whistleblower A and Confidential Whistleblower B               CONSTANTINE | CANNON                          San Francisco CA 94111                                       wlamprey@constantinecannon.com    First Class Mail and Email

                                                                                                             Attn: Paul H. Zumbro, Matthew M. Kelly & John D. Buretta
                                                                                                             Worldwide Plaza
                                                                                                             825 Eighth Avenue                                            pzumbro@cravath.com
Counsel to John Buretta as the Monitor                         Cravath, Swaine & Moore LLP                   New York NY 10019-7475                                       mkelly@cravath.com                First Class Mail and Email
                                                                                                             Attn: Emma K. Burton
                                                                                                             1001 Pennsylvania Avenue, NW
Counsel to Asbury Automotive, Inc. and Group 1 Automotive Crowell & Moring LLP                               Washington DC 20004-2595                                     eburton@crowell.com               Email

                                                                                                             Attn: Timothy Graulich, Elliott Moskowitz, Darren S. Klein   timothy.graulich@davispolk.com
Consenting OEM, Counsel for Volkswagen Group of America,                                                     450 Lexington Avenue                                         elliott.moskowitz@davispolk.com
Inc.                                                     Davis, Polk and Wardwell, LLP                       New York NY 10017                                            darren.klein@davispolk.com        First Class Mail and Email



           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                                   Page 2 of 12
                                                             Case 17-11375-BLS                        Doc 4174           Filed 08/18/20            Page 21 of 32
                                                                                                               Exhibit C
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below


                            DESCRIPTION                                           NAME                                            ADDRESS                                    EMAIL         METHOD OF SERVICE
                                                                                                       Attn: Kevin N. Summers, Esq.
                                                                                                       801 W. Big Beaver Road
                                                                                                       5th Floor
Counsel to Oetiker, Inc. and Oetiker Limited               Dean & Fulkerson                            Troy MI 48084                                      Ksummers@dflaw.com             Email
                                                                                                       Attn: Bankruptcy Department
                                                                                                       Carvel State Office Building
                                                                                                       820 N. French Street, 6th Floor
Delaware Attorney General                                  Delaware Attorney General                   Wilmington DE 19801                                attorney.general@state.de.us   First Class Mail and Email
                                                                                                       Attn: Zillah Frampton
                                                                                                       820 N. French Street
Delaware Division of Revenue                               Delaware Division of Revenue                Wilmington DE 19801                                FASNotify@state.de.us          First Class Mail and Email
                                                                                                       Attn: Corporations Franchise Tax
                                                                                                       P.O. Box 898
Delaware Secretary of State                                Delaware Secretary of State                 Dover DE 19903                                     dosdoc_Ftax@state.de.us        First Class Mail and Email
                                                                                                       Attn: Bankruptcy Department
                                                                                                       820 Silver Lake Boulevard
                                                                                                       Suite 100
Delaware State Treasury                                    Delaware State Treasury                     Dover DE 19904                                     statetreasurer@state.de.us     First Class Mail and Email
                                                                                                       38 Chuckanutt Drive
Interested Party                                           Donald Phillips, Sr.                        Oakland NJ 07436-3001                              DPHIL9999@aol.com              Email

                                                                                                       7390 Ricks Road                                    DPHIL10193@aol.com
Interested Party                                           Donald R. Phillips, PE, Lisa J. Phillips    Arlington TN 38002-9612                            LMANESS706@aol.com             Email
                                                                                                       Attn: Amish R. Doshi, Esq.
                                                                                                       1979 Marcus Avenue, Suite 210E
Counsel to Oracle America, Inc.                            Doshi Legal Group, P.C.                     Lake Success NY 11042                              amish@doshilegal.com           Email
                                                                                                       Attn: Julie B. Teicher, Esquire
                                                                                                       28400 Northwestern Hwy
                                                                                                        Ste. 200
Counsel to NBHX Trim USA Corporation                       Erman Teicher Zucker & Freedman PC          Southfield MI 48034-8348                           jteicher@ermanteicher.com      First Class Mail and Email
                                                                                                       Attn: Brian E. Farnan & Michael J. Farnan
                                                                                                       919 North Market Street
                                                                                                       12th Floor                                         bfarnan@farnanlaw.com
Counsel to Reorganized TK Holdings Trust                   Farnan LLP                                  Wilmington DE 19801                                mfarnan@farnanlaw.com          Email
                                                                                                       Attn: Rick S. Miller
                                                                                                       824 Market Street, Suite 1000
                                                                                                       P.O. Box 1351
Counsel to Iwata Bolt USA, Inc.                            Ferry Joseph, PA                            Wilmington DE 19899                                rmiller@ferryjoseph.com        Email
                                                                                                       Attn: Bruce J. Borrus
                                                                                                       1001 Fourth Avenue
                                                                                                       Suite 4500
Counsel to SP Holdings, Inc. d/b/a Spokane Packaging       Fox Rothschild LLP                          Seattle WA 98154-1192                              bborrus@foxrothschild.com      Email
                                                                                                       Attn: Joseph E. Shickich, Jr.
                                                                                                       1001 Fourth Avenue, Suite 4500
Counsel to Microsoft Corporation and Microsoft Licensing   Fox Rothschild LLP                          Seattle WA 98154                                   jshickich@foxrothschild.com    Email




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                             Page 3 of 12
                                                                  Case 17-11375-BLS                   Doc 4174           Filed 08/18/20              Page 22 of 32
                                                                                                               Exhibit C
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below


                            DESCRIPTION                                             NAME                                         ADDRESS                                         EMAIL     METHOD OF SERVICE
                                                                                                       Attn: Ryan Schultz, Partner
                                                                                                       200 W. Madison Street
                                                                                                       Suite 3000
Counsel to Interested Party                                    Fox Swibel Levin & Carroll LLP          Chicago IL 60606                                     rschultz@foxswibel.com       Email
                                                                                                       Attn: Roger Frankel, Esq., Richard H. Wyron, Esq.
                                                                                                       2101 L St., NW
Legal Representative for Future Personal Injury Claimants, (                                           Suite 800                                            rfrankel@frankelwyron.com
the "Future Claimants' Representative")                        Frankel Wyron, LLP                      Washington DC 20037                                  rwyron@frankelwyron.com      Email

Counsel to Toyota Motor Engineering & Manufacturing North
America, Inc., for and on behalf of itself and on behalf of its
parent, subsidiaries and affiIiates, including without Iimitation                                      Attn: Patricia Kirkwood Burgess, Esq.
Toyota Motor Corporation and Toyota Motor North America,                                               7310 Turfway Road
Inc., who purchased products from TK Holdings, Inc. and any                                            Suite 210
of its Subsidiaries, Affiliates or Assigns                        Frost Brown Todd LLC                 Florence KY 41042                                    pburgess@fbtlaw.com          First Class Mail and Email

Counsel to Toyota Motor Engineering & Manufacturing North
America, Inc., for and on behalf of itself and on behalf of its
parent, subsidiaries and affiIiates, including without Iimitation                                      Attn: Ronald E. Gold, Esq.
Toyota Motor Corporation and Toyota Motor North America,                                               3300 Great American Tower
Inc., who purchased products from TK Holdings, Inc. and any                                            301 East Fourth Street
of its Subsidiaries, Affiliates or Assigns                        Frost Brown Todd LLC                 Cincinnati OH 45202                                  rgold@fbtlaw.com             First Class Mail and Email
                                                                                                       Attn: Robert V. Sartin, Esq.
Consenting OEM, Counsel to Toyota Motor Engineering &                                                  The Pinnacle at Symphony Place
Manufacturing North America, Inc., Toyota Motor                                                        150 Third Avenue South, Suite 1900
Corporation and Toyota Motor North America, Inc.               Frost Brown Todd, LLC                   Nashville TN 37201                                   rsartin@fbtlaw.com           First Class Mail and Email
                                                                                                       Attn: Michael Busenkell, Esq.
                                                                                                       1201 North Orange Street
                                                                                                       Suite 300
Counsel to O&S California, Inc.                                Gellert Scali Busenkell & Brown, LLC    Wilmington DE 19801                                  mbusenkell@gsbblaw.com       First Class Mail and Email
                                                                                                       Attn: David M. Feldman, Jason Zachary Goldstein
                                                                                                       200 Park Avenue                                      dfeldman@gibsondunn.com
Counsel to AT&T Services, Inc. and its affiliates              Gibson, Dunn & Crutcher LLP             New York NY 10166-0193                               jgoldstein@gibsondunn.com    Email
                                                                                                       Attn: David D. Cleary
                                                                                                       2375 East Camelback Road
                                                                                                       Suite 700
Counsel to Future Claimants’ Representative                    Greenberg Traurig, LLP                  Phoenix AZ 85016                                     clearyd@gtlaw.com            Email
                                                                                                       Attn: Elli Leibenstein
                                                                                                       77 West Wacker Drive
                                                                                                       Suite 3100
Counsel to Future Claimants’ Representative                    Greenberg Traurig, LLP                  Chicago IL 60601                                     leibensteine@gtlaw.com       Email
                                                                                                       Attn: Karen I. Bray & Stephen L. Saxl
                                                                                                       The MetLife Building
                                                                                                       200 Park Avenue                                      brayk@gtlaw.com
Counsel to Future Claimants’ Representative                    Greenberg Traurig, LLP                  New York NY 10166                                    saxls@gtlaw.com              Email




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                             Page 4 of 12
                                                              Case 17-11375-BLS                         Doc 4174           Filed 08/18/20                Page 23 of 32
                                                                                                                 Exhibit C
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below


                            DESCRIPTION                                           NAME                                              ADDRESS                                             EMAIL      METHOD OF SERVICE
                                                                                                         Attn: Shad Robinson
                                                                                                         100 Ritchie Road
Co-Counsel to Danhil Containers, LLC and Danhil de Mexico                                                Suite 200
SA de CV                                                    Haley & Olson, A Professional Corporation    Waco TX 76712-8455                                        srobinson@haleyolson.com      Email
                                                                                                         Attn: R. John Clark, Esq., Manuel A. Arroyo, Esq.
                                                                                                         1500 AXA Tower I
                                                                                                         100 Madison Street
Counsel to Marquardt Switches                               Hancock Estabrook, LLP                       Syracuse NY 13202                                         rjclark@hancocklaw.com        Email
                                                                                                         Attn: Garry M. Graber, Esq.
                                                                                                         140 Pearl Street
                                                                                                         Suite 100
Counsel to Matcon, Ltd.                                     Hodgson Russ, LLP                            Buffalo NY 14202                                                                        First Class Mail
                                                                                                         Attn: Daniel K. Hogan, Garvan F. McDaniel
                                                                                                         1311 Delaware Avenue                                      dkhogan@dkhogan.com
Counsel to Takata MDL Action Plaintiffs                     Hogan♦McDaniel                               Wilmington DE 19806                                       gfmcdaniel@dkhogan.com        Email
                                                                                                         Attn: Joseph R. Sgroi
                                                                                                         660 Woodward Avenue
                                                                                                         2290 First National Building
Counsel to General Motors, LLC and Karma Automotive, LLC    Honigman Miller Schwartz and Cohn, LLP       Detroit MI 48226-3506                                     jsgroi@honigman.com           First Class Mail and Email
                                                                                                         Attn: Centralized Insolvency Operation
                                                                                                         2970 Market Street
                                                                                                         Mail Stop 5 Q30 133
IRS Insolvency Section                                      Internal Revenue Service                     Philadelphia PA 19104-5016                                                              First Class Mail
                                                                                                         Attn: Centralized Insolvency Operation
                                                                                                         P.O. Box 7346
IRS Insolvency Section                                      Internal Revenue Service                     Philadelphia PA 19101-7346                                                              First Class Mail
                                                                                                         Attn: Jeffrey M. Reisner, Esq., Michael H. Strub, Jr.
                                                                                                         840 Newport Center Drive
                                                                                                         Suite 400                                                 jreisner@irell.com
Counsel to Tesla, Inc.                                      Irell & Manella LLP                          Newport Beach CA 92660-6324                               mstrub@irell.com              First Class Mail and Email
                                                                                                         Attn: “J” Jackson Shrum, Esq.
                                                                                                         One Commerce Center
                                                                                                         1201 N. Orange Street, Suite 502
Counsel to Hayakawa Electronics America, Inc.               Jack Shrum, PA                               Wilmington DE 19801                                       jshrum@jshrumlaw.com          Email
                                                                                                         PO Box 1251
Counsel to Monique Engleman                                 Jesse S. Turner, Esq.                        Soquel CA 95073                                           jtjd2004@yahoo.com            Email
                                                                                                         Attn: Rick Martin
                                                                                                         600 Brickell Avenue, Suite 3300
Consenting OEM, Counsel to Nissan                           Jones Day                                    Miami FL 33131                                            emartin@jonesday.com          First Class Mail and Email
                                                                                                         Attn: David S. Catuogno, Esq., Caitlin C. Conklin, Esq.
                                                                                                         One Newark Center, 10th Floor
Donlen Trust, a Delaware Business Trust, and Donlen                                                      1085 Raymond Boulevard                                    david.catuogno@klgates.com
Corporation                                                 K&L Gates LLP                                Newark NJ 07102                                           Caitlin.Conklin@klgates.com   Email




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                               Page 5 of 12
                                                              Case 17-11375-BLS                       Doc 4174           Filed 08/18/20             Page 24 of 32
                                                                                                               Exhibit C
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below


                            DESCRIPTION                                          NAME                                             ADDRESS                                             EMAIL               METHOD OF SERVICE
                                                                                                       Attn: Richard M. Beck, Jr.
                                                                                                       919 Market Street
                                                                                                       Suite 1000
Counsel to Automotive Coalition for Traffic Safety, Inc.    Klehr Harrison Harvey Branzburg LLP        Wilmington DE 19801                                        rbeck@klehr.com                       Email
                                                                                                       Attn: Sally E. Veghte, Esq.
                                                                                                       919 Market Street
                                                                                                       Suite 1000
Counsel to AT&T Services, Inc. and its affiliates           Klehr Harrison Harvey Branzburg LLP        Wilmington DE 19801                                        sveghte@klehr.com                     Email

Consenting OEM, Counsel to Subaru of America, Inc., Subaru
of Indiana Automotive, Inc. and Subaru Corporation, Mazda                                              Attn: Adam Rogoff, Anupama Yerramalli, David Braun         ARogoff@kramerlevin.com
Motor Corporation, Mazda Motor Manufacturing de Mexico,                                                1177 Avenue of the Americas                                AYerramalli@kramerlevin.com
SA de CV and Mazda Motor of America, Inc.                  Kramer Levin Naftalis & Frankel, LLP        New York NY 10036                                          DBraun@kramerlevin.com                First Class Mail and Email
                                                                                                       Attn: Adam G. Landis, Esq., Kimberly A. Brown, Esq.
Counsel to Toyota Motor Engineering & Manufacturing North                                              919 Market Street                                          landis@lrclaw.com
America, Inc., Toyota Motor Corporation and Toyota Motor                                               Suite 1800                                                 brown@lrclaw.com
North America, Inc.                                       Landis Rath & Cobb, LLP                      Wilmington DE 19801                                                                              First Class Mail and Email
                                                                                                       Attn: John W. Harris
                                                                                                       P.O. Box 90076
Counsel to Higuchi Manufacturing America, LLC               Law Offices of John Wallis Harris          San Antonio TX 78209                                       jwharris@johnwharrislaw.com           Email
                                                                                                       Attn: Christopher P. Fleming
                                                                                                       Two Penn Center, Suite 1910
                                                            Leonard, Sciolla, Hutchinson, Leonard &    1500 John F. Kennedy Boulevard
Counsel to Ludmilla Permint, et al.                         Tinari, LLP                                Philadelphia PA 19102-1724                                 CFleming@LeonardSciolla.com           Email
                                                                                                       Attn: Don Stecker
                                                                                                       711 Navarro Street
                                                                                                       Suite 300
Counsel to Hayakawa Electronics America, Inc.               Linebarger Goggan Blair & Sampson, LLP     San Antonio TX 78205                                       sanantonio.bankruptcy@publicans.com   Email

                                                                                                       Attn: Aaron C. Smith, Matthew T. Furton, Michael B. Kind   asmith@lockelord.com
                                                                                                       111 South Wacker Drive                                     michael.kind@lockelord.com
Counsel to Cobra Metal Works, Inc.                          Locke Lord LLP                             Chicago IL 60606                                           mfurton@lockelord.com                 Email
                                                                                                       Attn: Ashley B. Stitzer, Esquire
                                                                                                       17 West Miner Street
Counsel for Harrington Industrial Plastics, LLC             MacElree Harvey, Ltd.                      West Chester PA 19382                                      astitzer@macelree.com                 Email
                                                                                                       Attn: Tiffany M. Shrenk, Esquire
                                                                                                       5721 Kennett Pike
Counsel for Harrington Industrial Plastics, LLC             MacElree Harvey, Ltd.                      Centreville DE 19807                                       tshrenk@macelree.com                  Email
                                                                                                       Attn: James E. Huggett, Esquire
                                                                                                       300 Delaware Avenue
Counsel to the Canadian Anti-Trust Class-Action                                                        Suite 800
Claimants                                                   Margolis Edelstein                         Wilmington DE 19801                                        jhuggett@margolisedelstein.com        Email
                                                                                                       Attn: Richard G. Ziegler, Esq.
                                                                                                       71 South Wacker Drive
Counsel to Jaguar Land Rover North America, LLC             Mayer Brown, LLP                           Chicago IL 60606                                           rziegler@mayerbrown.com               Email




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                             Page 6 of 12
                                                              Case 17-11375-BLS                    Doc 4174              Filed 08/18/20              Page 25 of 32
                                                                                                               Exhibit C
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below


                            DESCRIPTION                                       NAME                                                ADDRESS                                               EMAIL                   METHOD OF SERVICE
                                                                                                       Attn: Janet Z. Charlton, Esquire
                                                                                                       1407 Foulk Road, Suite 102
                                                                                                       Foulkstone Plaza
Counsel to Ford Motor Credit Company, LLC                   Mccabe, Weisberg & Conway, PC              Wilmington DE 19803                                           JCharlton@mwc-law.com                    First Class Mail and Email
                                                                                                       Attn: Jeffrey M. Reisner, Esq.
                                                                                                       2049 Century Park East, Suite 3206
Counsel to Tesla, Inc.                                      McDermott Will & Emory LLP                 Los Angeles CA 90067-3206                                     jreisner@mwe.com                         Email
                                                                                                       Attn: Kerri A. Lyman, Esq.
                                                                                                       18565 Jamboree Road, Suite 250
Counsel to Tesla, Inc.                                      McDermott Will & Emory LLP                 Irvin CA 92612-2565                                           klyman@mwe.com                           Email
                                                                                                       Attn: John H. Thompson
                                                                                                       201 K. Street NW
                                                                                                       Suite 400
Consenting OEM, Counsel to Ford Motor Company               McGuireWoods, LLP                          Washington DC 20006-1040                                      jthompson@mcguirewoods.com               Email

                                                                                                       Attn: Mark E. Freedlander, Esq., Frank J. Guadagnino, Esq.
                                                                                                       625 Liberty Avenue
                                                                                                       23rd Floor                                                    mfreedlander@mcguirewoods.com
Consenting OEM, Counsel to Ford Motor Company               McGuireWoods, LLP                          Pittsburgh PA 15222                                           fguadagnino@mcguirewoods.com             Email
                                                                                                       Attn: Merle C. Meyers, Esq., Kathy Quon Bryant, Esq.
                                                                                                       44 Montgomery Street
                                                                                                       Suite 1010                                                    mmeyers@meyerslawgroup.com
Counsel to Alps Electric (North America), Inc.              Meyers Law Group, P.C.                     San Francisco CA 94104                                        kquonbryant@meyerslawgroup.com           Email

                                                                                                       Attn: Megen E. Miller, Assistant Attorney General
                                                                                                       Environment, Natural Resources and Agriculture Division
                                                            Michigan Department of Environmental       P.O. Box 30755
Counsel to Michigan Department of Environmental Quality     Quality                                    Lansing MI 48909                                              millerm59@michigan.gov                   Email
                                                                                                       Attn: Andrew Leblanc, Esq.
                                                                                                       1850 K. Street, NW
                                                                                                       Suite 1100
Counsel for the Official Committee of Unsecured Creditors   Milbank, Tweed, Hadley & McCloy            Washington DC 20006                                                                                    First Class Mail
                                                                                                       Attn: Dennis F. Dunne, Esq., Abhilash M. Raval, Esq., Tyson
                                                                                                       Lomazow, Esq.                                                 ddunne@milbank.com
                                                                                                       28 Liberty Street                                             tlomazow@milbank.com
Counsel for the Official Committee of Unsecured Creditors   Milbank, Tweed, Hadley & McCloy            New York NY 10005                                             araval@milbank.com                       First Class Mail and Email
                                                                                                       Attn: Mary A. Long, Assistant Attorney General
                                                                                                       P.O. Box 861
Counsel to Missouri Department of Natural Resources         Missouri Department of Natural Resources   St. Louis MO 63188                                            Mary.Long@ago.mo.gov                     First Class Mail and Email
                                                                                                       Attn: Toshifumi Kimura, General Manager
                                                                                                       Interior Parts and Aftersales Purchasing Department
                                                                                                       1, Nakashinkiri, Hashime-cho
Consenting OEM                                              Mitsubishi Motors Corporation              Okazaki, Aichi Pref. 444-8501 Japan                           toshifumi.kimura@mitsubishi-motors.com   First Class Mail and Email




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                             Page 7 of 12
                                                              Case 17-11375-BLS                         Doc 4174           Filed 08/18/20               Page 26 of 32
                                                                                                                 Exhibit C
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below


                            DESCRIPTION                                        NAME                                                  ADDRESS                                           EMAIL                      METHOD OF SERVICE
                                                                                                         Attn: Rachel B. Mersky
                                                                                                         1201 N. Orange Street
                                                            Monzack Mersky McLaughlin and Browder,       Suite 400
Counsel to XPO Logistics Worldwide, Inc.                    P.A.                                         Wilmington DE 19801                                         rmersky@monlaw.com                         Email
                                                                                                         Attn: Carl N. Kunz, III, Esquire
                                                                                                         500 Delaware Avenue, Suite 1500
                                                                                                         P.O. Box 2306
Counsel to NBHX Trim USA Corporation                       Morris James, LLP                             Wilmington DE 19801                                         ckunz@morrisjames.com                      First Class Mail and Email
Counsel to BMW Consolidation Services Co., LLC, BMW
Manufacturing Co., LLC, BMW of North America, LLC, General                                               Attn: Derek C. Abbott, Andrew Remming, Daniel Butz
Motors LLC, Nissan Motor Corporation, Aktiebolaget Volvo,                                                1201 North Market Street, 16th Floor                        dabbott@mnat.com
FCA US, LLC, Mitsubishi Motors North America, Inc., OEM                                                  P.O. Box 1347                                               aremming@mnat.com
Customer Group                                             Morris, Nichols, Arsht & Tunnell LLP          Wilmington DE 19899-1347                                    dbutz@mnat.com                             First Class Mail and Email
                                                                                                         Attn: Joseph F. Rice, Esq., Kevin R. Dean, Esq., John A.    jrice@motleyrice.com
                                                                                                         Baden, IV, Esq., John David O’Neill, Esq.                   kdean@motleyrice.com
Counsel to the Motley Rice Federal and State                                                             28 Bridgeside Blvd.                                         jbaden@motleyrice.com
Personal Injury Claimants                                   Motley Rice LLC                              Mt. Pleasant SC 29464                                       jdoneill@motleyrice.com                    Email
                                                                                                         Attn: Nobuaki Kobayashi
                                                                                                         JP Tower
                                                                                                         2-7-2 Marunouchi, Chiyoda-ku
Co-Counsel to the Japanese Debtors                          Nagashima Ohno & Tsunematsu                  Tokyo 100-7036 Japan                                        nobuaki_kobayashi@noandt.com               First Class Mail and Email
                                                                                                         Attn: Karen Cordry
                                                                                                         1850 M St., NW, 12th Floor
National Association of Attorneys General                   National Association of Attorneys General    Washington DC 20036                                         KCORDRY@NAAG.ORG                           Email
                                                                                                         Attn: Kerry Kolodziej, Esq., Acting Assistant Attn: Chief
                                                                                                         Counsel for Litigation & Enforcement & Stephen Hench,
                                                                                                         Esq., Trial Attorney
                                                                                                         Office of Chief Counsel
                                                            National Highway Traffic Safety              1200 New Jersey Avenue, SE
National Highway Traffic Safety Administration              Administration                               Washington DC 20590                                         kerry.kolodziej@dot.gov                    First Class Mail and Email
Consenting OEM, Counsel to BMW Manufacturing Co., LLC,                                                   Attn: David A. Rosenzweig
BMW Consolidation Services Co., LLC, and BMW of North                                                    1301 Avenue of the Americas
America, LLC                                                Norton Rose Fulbright US, LLP                New York NY 10019                                           david.rosenzweig@nortonrosefulbright.com   Email
                                                                                                         Attn: Michael M. Parker
Consenting OEM, Counsel to BMW Manufacturing Co., LLC,                                                   300 Convent Street
BMW Consolidation Services Co., LLC, and BMW of North                                                    Suite 2100
America, LLC                                                Norton Rose Fulbright US, LLP                San Antonio TX 78205                                        michael.parker@nortonrosefulbright.com     Email
                                                                                                         Attn: Allan H. Ickowitz, Esq.
                                                                                                         777 South Figueroa Street
                                                                                                         34th Floor
Counsel to Pacific Sintered Metals, Inc.                    Nossaman, LLP                                Los Angeles CA 90017                                        aickowitz@nossaman.com                     First Class Mail and Email
                                                                                                         Attn: Gary Svirsky, Daniel S. Shamah
                                                                                                         7 Times Square                                              gsvirsky@omm.com
Counsel to General Motors, LLC                              O’Melveny & Myers, LLP                       New York NY 10036                                           dshamah@omm.com                            First Class Mail and Email




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                               Page 8 of 12
                                                              Case 17-11375-BLS                         Doc 4174           Filed 08/18/20               Page 27 of 32
                                                                                                                 Exhibit C
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below


                           DESCRIPTION                                         NAME                                                 ADDRESS                                                   EMAIL       METHOD OF SERVICE
                                                                                                         Attn: Carol E. Momjian
                                                                                                         21 S. 12th Street
Counsel to Commonwealth of Pennsylvania, Department of                                                   3rd Floor
Revenue                                                     Office of the Attorney General               Philadelphia PA 19107-3603                                      cmomjian@attorneygeneral.gov   Email
                                                                                                         Attn: David Buchbinder, Esq. Jane M. Leamy, Esq.
                                                                                                         844 King Street
                                                                                                         Suite 2207                                                      david.l.buchbinder@usdoj.gov
United States Trustee District of Delaware                Office of the United States Trustee            Wilmington DE 19801                                             jane.m.leamy@usdoj.gov         First Class Mail and Email
Counsel to Toyota Motor Engineering & Manufacturing North                                                Attn: Debra Felder, Esq.
America, Inc., Toyota Motor Corporation and Toyota Motor                                                 1152 15th Street, NW
North America, Inc.                                       Orrick, Herrington & Sutcliffe, LLP            Washington DC 20005                                             dfelder@orrick.com             First Class Mail and Email
Consenting OEM, Counsel to Toyota Motor Engineering &                                                    Attn: Lorraine S. McGowen, Esq.
Manufacturing North America, Inc., Toyota Motor                                                          51 West 52nd Street
Corporation and Toyota Motor North America, Inc.          Orrick, Herrington & Sutcliffe, LLP            New York NY 10019-6142                                          lmcgowen@orrick.com            First Class Mail and Email
                                                                                                         Attn: Laura Davis Jones, James I. Stang, David M.
                                                                                                         Bertenthal, Peter J. Keane                                      ljones@pszjlaw.com
Counsel to the Committee of Unsecured Tort                                                               919 N. Market Street, 17th Floor                                jstang@pszjlaw.com
Claimant Creditors, and Trustee of the Reorganized TK                                                    P.O. Box 8705                                                   dbertenthal@pszjlaw.com
Holdings Trust                                              Pachulski Stang Ziehl & Jones, LLP           Wilmington DE 19899                                             pkeane@pszjlaw.com             Email
                                                                                                         Attn: Daniel A. Youngblut
                                                            Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas
Consenting OEM, Counsel to Mitsubishi                       LLP                                          New York NY 10019                                               dyoungblut@paulweiss.com       First Class Mail and Email
                                                                                                         Attn: Peter Prieto, John Gravante, III, Matthew P. Weinshall,
                                                                                                         Alissa Del Riego                                                pprieto@podhurst.com
                                                                                                         One SE Third Avenue                                             jgravante@podhurst.com
                                                                                                         Suite 2700                                                      mweinshall@podhurst.com
Chair Lead Counsel for the Takata MDL Action Plaintiffs     Podhurst Orseck PA, Chair Counsel            Miami FL 33131                                                  adelriego@podhurst.com         Email
                                                                                                         Attn: Justin K. Edelson
                                                                                                         222 Delaware Avenue
                                                                                                         Suite 1101
Counsel to Cobra Metal Works, Inc.                          Polsinelli PC                                Wilmington DE 19801                                             jedelson@polsinelli.com        Email
                                                                                                         Attn: Shanti M. Katona, Esq.
                                                                                                         222 Delaware Avenue
Counsel to Volvo Group North America, LLC and Mack Trucks,                                               Suite 1101
Inc.                                                       Polsinelli PC                                 Wilmington DE 19801                                             skatona@polsinelli.com         Email
                                                                                                         Attn: Jeremy W. Ryan, D. Ryan Slaugh
                                                                                                         1313 North Market Street, Sixth Floor
                                                                                                         P.O. Box 951                                                    jryan@potteranderson.com
Counsel to John Buretta as the Monitor                      Potter Anderson & Corroon LLP                Wilmington DE 19899-0951                                        rslaugh@potteranderson.com     First Class Mail and Email
                                                                                                         Attn: Mark Rollinger, General Counsel
                                                                                                         7, rue Henri Sainte-Claire Deville
Consenting OEM                                              PSA Automobiles SA                           92500 Rueil-Malmaison France                                    mark.rollinger@mpsa.com        First Class Mail and Email
                                                                                                         Attn: Pascal Dalon, Supplier Risk Manager
                                                                                                         2-10 bd de l’Europe – YT 279
Consenting OEM                                              PSA Automobiles SA                           78093 Poissy Cedex 09 France                                    pascal.dalon@mpsa.com          First Class Mail and Email




          In re: TK Holdings Inc., et al.
          Case No. 17-11375 (BLS)                                                                                Page 9 of 12
                                                              Case 17-11375-BLS                     Doc 4174             Filed 08/18/20              Page 28 of 32
                                                                                                                Exhibit C
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below


                            DESCRIPTION                                         NAME                                               ADDRESS                                            EMAIL            METHOD OF SERVICE
                                                                                                        Attn: Kurt F. Gwynne, Esq.
                                                                                                        1201 N. Market Street
                                                                                                        Suite 1500
Counsel to Tesla, Inc.                                      Reed Smith LLP                              Wilmington DE 19801                                        kgwynne@reedsmith.com             First Class Mail and Email
                                                                                                        Attn: Mark D. Collins, Brett Michael Haywood, Michael J.
                                                                                                        Merchant, Amanda R. Steele                                 collins@rlf.com
                                                                                                        One Rodney Square                                          haywood@rlf.com
                                                                                                        920 North King Street                                      steele@rlf.com
Counsel to Debtor                                           Richards, Layton & Finger, PA               Wilmington DE 19801                                        merchant@rlf.com                  Email
                                                                                                        Attn: Kim K. Hillary
                                                                                                        40950 Woodward Ave.
                                                                                                        Ste. 100
Counsel to LMC Industries, LLC                              Schafer & Weiner PLLC                       Bloomfield Hills MI 48304                                  khillary@schaferandweiner.com     Email
                                                                                                        Attn: Secretary of the Treasury
                                                                                                        100 F Street, NE
Securities and Exchange Commission - Headquarters           Securities & Exchange Commission            Washington DC 20549                                        secbankruptcy@sec.gov             First Class Mail and Email
                                                                                                        Attn: Bankruptcy Department
                                                                                                        Brookfield Place
                                                            Securities & Exchange Commission - NY       200 Vesey Street, Suite 400                                bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office        Office                                      New York NY 10281-1022                                     NYROBankruptcy@SEC.GOV            First Class Mail and Email
                                                                                                        Attn: Bankruptcy Department
                                                                                                        One Penn Center
                                                            Securities & Exchange Commission -          1617 JFK Boulevard, Suite 520
Securities and Exchange Commission - Regional Office        Philadelphia Office                         Philadelphia PA 19103                                      secbankruptcy@sec.gov             First Class Mail and Email
                                                                                                        Attn: Michael C. Andolina, Jessica C. Knowles Boelter
Counsel to Honda North America, Inc. and                                                                One South Dearborn                                         mandolina@sidley.com
American Honda Motor Co., Inc.                              Sidley Austin LLP                           Chicago IL 60603                                           jboelter@sidley.com               First Class Mail and Email
                                                                                                        Attn: Christine A. Okike, Esq.
Counsel to Key Safety Systems, Inc. (“KSS”), the proposed                                               Four Times Square
Plan sponsor                                                Skadden, Arps, Slate, Meagher & Flom, LLP   New York NY 10036-6522                                     christine.okike@skadden.com       Email
                                                                                                        Attn: Jason M. Liberi, Esq.
                                                                                                        One Rodney Square
Counsel to Key Safety Systems, Inc. (“KSS”), the proposed                                               P.O. Box 636
Plan sponsor                                                Skadden, Arps, Slate, Meagher & Flom, LLP   Wilmington DE 19899-0636                                   jason.liberi@skadden.com          Email
                                                                                                        Attn: Ron E. Meisler, Esq., Christopher M. Dressel, Esq.
Counsel to Key Safety Systems, Inc. (“KSS”), the proposed                                               155 N. Wacker Drive                                        ron.meisler@skadden.com
plan sponsor                                                Skadden, Arps, Slate, Meagher & Flom, LLP   Chicago IL 60606-1720                                      christopher.dressel@skadden.com   Email
                                                                                                        Attn: Kathleen M. Miller
                                                                                                        1000 West Street, Suite 1501
Counsel to Confidential Whistleblower A and Confidential                                                P.O. Box 410
Whistleblower B                                             Smith, Katzenstein & Jenkins LLP            Wilmington DE 19899                                        kmiller@skjlaw.com                First Class Mail and Email
                                                                                                        Attn: Bankruptcy Department
                                                                                                        G. Mennen Williams Building, 7th Floor
                                                                                                        525 W. Ottawa St., P.O. Box 30212
State of Michigan Attorney General                          State of Michigan Attorney General          Lansing MI 48909-0212                                      miag@michigan.gov                 First Class Mail and Email




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                             Page 10 of 12
                                                                  Case 17-11375-BLS                     Doc 4174             Filed 08/18/20               Page 29 of 32
                                                                                                                    Exhibit C
                                                                                                              Core/2002 Service List
                                                                                                             Served as set forth below


                            DESCRIPTION                                              NAME                                                ADDRESS                                              EMAIL      METHOD OF SERVICE
                                                                                                            Attn: Bill Schuette, Attorney General & Katherine C. Kerwin,
                                                                                                            Assistant Attorney General
                                                                                                            Cadillac Place
                                                                                                            3030 W. Grand Blvd. Ste. 10-200
State of Michigan, Department of Treasury                       State of Michigan, Department of Treasury   Detroit MI 48202                                               KerwinK@michigan.gov        Email
                                                                                                            Attn: Joseph H. Huston, Jr.
                                                                                                            919 N. Market Street
Co-Counsel to Danhil Containers, LLC and Danhil de Mexico                                                   Suite 1300
SA de CV                                                        Stevens & Lee, PC                           Wilmington DE 19801                                            jhh@stevenslee.com          Email
                                                                                                            Attn: Sander L. Esserman, Peter C. D’Apice
                                                                                                            2323 Bryan Street
                                                                                                            Suite 2200                                                     esserman@sbep-law.com
Counsel to Takata MDL Action Plaintiffs                         Stutzman, Bromberg, Esserman & Plifka, PC   Dallas TX 75201                                                dapice@sbep-law.com         Email
                                                                                                            Attn: Brian D. Glueckstein, Andrew G. Dietderich, Alexa J.
                                                                                                            Kranzley                                                       gluecksteinb@sullcrom.com
                                                                                                            125 Broad Street                                               dietdericha@sullcrom.com
Consenting OEM, Counsel to FCA US, LLC                          Sullivan & Cromwell, LLP                    New York NY 10004                                              kranzleya@sullcrom.com      First Class Mail and Email
                                                                                                            Attn: Suhana Han, Ann-Elizabeth Ostrager
                                                                                                            125 Broad Street                                               hans@sullcrom.com
Counsel to Volkswagen Group of America, Inc.                    Sullivan & Cromwell, LLP                    New York NY 10004                                              ostragerae@sullcrom.com     First Class Mail and Email
                                                                                                            Attn: Elihu E. Allinson III, Esq.
                                                                                                            901 North Market Street
                                                                                                            Suite 1300
Counsel to Pacific Sintered Metals, Inc.                        Sullivan · Hazeltine · Allinson, LLC        Wilmington DE 19801                                            zallinson@sha-llc.com       First Class Mail and Email
                                                                                                            Attn: Frank V. Floriani, Esq.
Counsel to Kevin Herlihy, as Intended Adminstrator of the       Sullivan Papain Block McGrath & Cannavo,    120 Broadway
Estate of Denis Herlihy                                         P.C.                                        New York NY 10271                                              FFloriani@TrialLaw1.com     Email
                                                                                                            Attn: Laura McCloud, Senior Counsel
                                                                                                            Office of the Attorney General, Bankruptcy Division
                                                                TN Dept of Commerce and Insurance -         P.O. Box 20207
Tennessee Attorney General's Office                             Consumer Affairs                            Nashville TN 37202-0207                                                                    First Class Mail

Attorney for Ludmilla Permint, Ludmilla Permint, as
Administratrix of the Estate of Charles Permint, Jr., Charles                                               Attn: Seth J. Reidenberg
Daniel Permint (a disabled Individual), by and through his                                                  750 Shipyard Drive, Suite 400
next friend, Ludmilla Permint, Imani Rose Johnson (a minor,                                                 P.O. Box 2092
by and through Julia Rose Johnson) and Julia Rose Johnson       Tybout, Redfearn & Pell                     Wilmington DE 19899-2092                                       sreidenberg@trplaw.com      Email
                                                                                                            Attn: Jonathan E. Jacobson
                                                                                                            Civil Division
United States Department of Transportation (DoT) and its                                                    1100 L Street NW, Rm 10040
National Highway Traffic Safety Administration                  U.S. Department of Justice                  Washington DC 20005                                                                        First Class Mail
                                                                                                            Attn: Lloyd H. Randolph, Assistant Director
                                                                                                            Civil Division
United States Department of Transportation (DoT) and its                                                    1100 L Street, NW, Room 10034
National Highway Traffic Safety Administration                  U.S. Department of Justice                  Washington DC 20005                                            lloyd.randolph@usdoj.gov    Email




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                                 Page 11 of 12
                                                                Case 17-11375-BLS                    Doc 4174          Filed 08/18/20               Page 30 of 32
                                                                                                              Exhibit C
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below


                            DESCRIPTION                                           NAME                                            ADDRESS                                                 EMAIL         METHOD OF SERVICE
                                                                                                      Attn: Ward W. Benson,Trial Attorney, Tax Division
                                                                                                      Post Office Box 227
                                                                                                      Ben Franklin Station
Counsel for the United States of America                      U.S. Department of Justice              Washington DC 20044                                             wardlow.w.benson@usdoj.gov      Email
                                                                                                      Attn: Charles Oberly c/o Ellen Slights
                                                                                                      1007 Orange Street, Suite 700
                                                                                                      P.O. Box 2046
United States Attorneys Office for the District of Delaware   US Attorney for Delaware                Wilmington DE 19899-2046                                        usade.ecfbankruptcy@usdoj.gov   First Class Mail and Email
                                                                                                      Attn: United States Attorneys Office
                                                                                                      211 W. Fort Street
United States Attorneys Office for the Eastern District of                                            Suite 2001
Michigan                                                      US Attorney for Delaware                Detroit MI 48226                                                                                First Class Mail
                                                                                                      800 N. West Street, 1st Floor
Counsel to Monique Engleman                                   Vivian Houghton, Esq.                   Wilmington DE 19801                                             bankruptcy@vivianhoughton.com   Email
                                                                                                      Attn: Robert A. Bell, Jr., Reginald W. Jackson
Consenting OEM, Counsel to Honda North America, Inc. and                                              52 East Gay Street                                              rabell@vorys.com
American Honda Motor Co., Inc.                                Vorys, Sater, Seymour & Pease, LLP      Columbus OH 43215                                               rwjackson@vorys.com             First Class Mail and Email
                                                                                                      Attn: Marcia L. Goldstein, Ronit J. Berkovich, Matthew P.
                                                                                                      Goren                                                           marcia.goldstein@weil.com
                                                                                                      767 Fifth Avenue                                                ronit.berkovich@weil.com
Counsel to Debtor                                             Weil, Gotshal & Manges, LLP             New York NY 10153                                               matthew.goren@weil.com          Email
                                                                                                      Attn: Till Hafner
                                                                                                      Guiollettstrasse 54
Consenting OEM                                                Wellensiek Rechtsanwälte PartG mbB      D-60325 Frankfurt am Main Germany                               till.hafner@wellensiek.de       First Class Mail and Email
                                                                                                      Attn: Thomas Lauria
                                                                                                      1221 Avenue of the Americas
Counsel to Daimler                                            White & Case, LLP                       New York NY 10020-1095                                          tlauria@whitecase.com           First Class Mail and Email
                                                                                                      Attn: Kevin F. Shaw
                                                                                                      The Renaissance Centre
                                                                                                      405 King Street, Suite 500
Counsel for the Official Committee of Unsecured Creditors     Whiteford, Taylor & Preston, LLC        Wilmington DE 19801                                                                             First Class Mail
                                                                                                      Attn: Robert S. Brady, Esq., Pauline K. Morgan, Esq., Ryan M.
                                                                                                      Bartley, Esq.
                                                                                                      Rodney Square                                                   rbrady@ycst.com
                                                                                                      1000 North King Street                                          pmorgan@ycst.com
Co-Counsel to the Japanese Debtors                            Young Conaway Stargatt & Taylor, LLP    Wilmington DE 19801                                             rbartley@ycst.com               Email




           In re: TK Holdings Inc., et al.
           Case No. 17-11375 (BLS)                                                                           Page 12 of 12
Case 17-11375-BLS   Doc 4174   Filed 08/18/20   Page 31 of 32




                        Exhibit D
                                                                         Case 17-11375-BLS                      Doc 4174              Filed 08/18/20            Page 32 of 32
                                                                                                                             Exhibit D
                                                                                                                        Claimants Service List
                                                                                                                      Served as set forth below

              NAME                                       ADDRESS 1                            ADDRESS 2                    CITY            STATE     POSTAL CODE     COUNTRY               EMAIL                 METHOD OF SERVICE
City of Arlington                           City Attorney'S Office                 P.O. Box 90231                      Arlingotn      TX           76004-3231                                                First Class Mail
CoBank Farm Credit Leasing                  600 Hwy 169 South                      Suite 300                           Minneapolis    MN           55426                                                     First Class Mail
Deere & Company                             Deere & Company World HQ               One John Deere Place                Moline         IL           61265                                                     First Class Mail
Donlen Corporation                          LeClairRyan c/o Dave Catuogno          1037 Raymond Blvd., 16th Flr.       Newark         NJ           07102                        david.catuogno@klgates.com   First Class Mail and Email
East Penn Manufacturing Co.                 Attention: Nikolas Capitano            403 North Main Street               Topton         PA           19562-1412                                                First Class Mail
Gulfstream Aerospace Corporat               500 Gulfstream Road                    M/S - B-06                          Savannah       GA           31407                                                     First Class Mail
Mercy Health                                Suellen Feldner                        1530 Lone Oak Rd.                   Paducah        KY           42003                                                     First Class Mail
Mid-Kansas Electric Company                 P.O. Drawer 1110                                                           Great Bend     KS           67530                                                     First Class Mail
Missouri State University                   901 S National Ave                                                         Springfield    MO           65897                                                     First Class Mail
Onslow Grading & Paving, Inc.               115 Atlas Brown Drive                                                      Jacksonville   NC           28540-3052                                                First Class Mail
Publix Super Markets Inc.                   Lori DeAngelis                         3300 Publix Corporate Parkway       Lakeland       FL           33811-3311                                                First Class Mail
San Gabriel Valley Water Comp               PO Box 6010                                                                El Monte       CA           91734                                                     First Class Mail
Sarasota County Government                  c/o Scott Bossard, Assistant Co Atty   1660 Ringling Blvd, Second Floor    Sarasota       FL           34236                        sbossard@scgov.net           First Class Mail and Email
TSG Corporatin                              3860 Rosecrans St.                                                         San Diego      CA           92110                                                     First Class Mail
Universal Pressure Pumping, Inc.            Baker Hostetler LLP                    1801 California St No 4400          Denver         CO           80202                                                     First Class Mail




          In re: TK Holdings Inc., et al.
          Case No. 17-11375 (BLS)                                                                                            Page 1 of 1
